 Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 1 of 116. PageID #: 1576



                    UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF OHIO



IN RE TRANSDIGM GROUP, INC.           Case No.: 1:17-cv-01677-DCN
SECURITIES LITIGATION
                                      Judge Donald C. Nugent




    THIRD AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
       THE FEDERAL SECURITIES LAWS AND JURY TRIAL DEMAND
Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 2 of 116. PageID #: 1577



                                     TABLE OF CONTENTS

   NATURE OF THE ACTION ............................................................................................ 1

   SYNOPSIS OF THE FRAUD ........................................................................................... 2

   JURISDICTION AND VENUE ...................................................................................... 10

   THE PARTIES................................................................................................................. 10

             Lead Plaintiff ....................................................................................................... 10

             Defendants ........................................................................................................... 11

                        TransDigm ............................................................................................... 11

                        The Individual Defendants ....................................................................... 11

   OVERVIEW OF THE TRANSDIGM FRAUD .............................................................. 13

             TransDigm’s Business Model: Acquire Companies with Sole-Sourced
             Parts and Grossly Inflate Prices ........................................................................... 13

             Multiple Former Employees Explain How TransDigm Illicitly Price
             Gouged the Government ...................................................................................... 23

             1.         Defendants Directed and Approved the Price Gouging Scheme ............. 23

             2.         Former Employees Confirm That Defendants Explicitly Ordered
                        and Trained Employees to Price-Gouge, Including Through
                        “Indoctrination” Training Sessions to Defraud the U.S.
                        Government.............................................................................................. 27

             3.         Former Employees Confirm that TransDigm’s Most Senior
                        Officers Ordered Subsidiaries to Hide the Company’s Identity as a
                        Parent Entity in Violation of Government Regulations Designed to
                        Detect “Waste, Fraud and Abuse” ........................................................... 38

             4.         TransDigm’s Network of Captive Distributors Mimics the
                        Aesthetics of a Competitive Market, Further Allowing TransDigm
                        to Defraud the Government ..................................................................... 44

             Defendants Were Well-Aware That TransDigm Had a Demonstrated
             History of Repeatedly Price Gouging the Government ....................................... 51

             1.         The DoD’s 2006 Audit Highlights TransDigm’s Violation of Rules
                        Requiring Cost Disclosures and Fair and Reasonable Pricing................. 51



                                                              i
Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 3 of 116. PageID #: 1578



             2.         The DoD’s 2008 Audit Highlights TransDigm’s Abuse of
                        Exclusive Distributors to Charge Excessive Prices to the
                        Government.............................................................................................. 55

             TransDigm Insiders Capitalized on the Stock’s Artificial Inflation
             Through Massive, Suspicious Insider Stock Sales .............................................. 57

   DEFENDANTS’ FRAUD IS EXPOSED ........................................................................ 60

             The Truth Regarding Defendants’ Fraudulent Price Gouging Scheme Is
             Revealed in Early 2017 ........................................................................................ 60

             “For TransDigm, Dirty Tricks are a Way of Business”—Post-Class Period
             Events Continue to Confirm the Fraud ................................................................ 64

             The DoD-IG Report Substantiates Plaintiff’s Allegations, Confirming That
             TransDigm Massively Price Gouged the Government ........................................ 67

             1.         The Report Confirms that TransDigm Reaped “Excess Profit” of
                        Up to 4,451% on Virtually Every One of the Company’s DoD
                        Contracts .................................................................................................. 67

             2.         The Report Substantiates TransDigm’s Illicit Practices to Conceal
                        and Falsify Mandated Cost Data from Government Officers .................. 69

             3.         The Report Details TransDigm’s Use of Distributors and
                        Subsidiaries To Conceal Its Price-Gouging Scheme, which the
                        DoD-IG Referred For Criminal Investigation.......................................... 71

             4.         The DoD-IG Report Highlights Necessary Legislative Changes To
                        “Combat the Unconscionable Greed Exhibited by Companies Like
                        TransDigm” and its “Price Gouging and War Profiteering” ................... 74

             5.         Senior Members of Congress Condemn TransDigm’s Actions ............... 76

   DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND
   OMISSIONS .................................................................................................................... 77

             Second Quarter 2016 Results ............................................................................... 78

             2016 Analyst Day ................................................................................................ 81

             Third Quarter 2016 Results.................................................................................. 83

             Fourth Quarter and Full Year 2016 Results ......................................................... 85

             Code of Business Conduct and Ethics, and Code of Ethics for Senior
             Financial Officers................................................................................................. 89


                                                              ii
Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 4 of 116. PageID #: 1579



   ADDITIONAL ALLEGATIONS OF DEFENDANTS’ SCIENTER ............................. 90

   LOSS CAUSATION ........................................................................................................ 99

   PRESUMPTION OF RELIANCE ................................................................................. 102

   INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND THE
   BESPEAKS CAUTION DOCTRINE ........................................................................... 103

   CLASS ACTION ALLEGATIONS .............................................................................. 104

   CLAIMS FOR RELIEF UNDER THE EXCHANGE ACT.......................................... 106

             COUNT I ........................................................................................................... 106

             COUNT II .......................................................................................................... 108

   PRAYER FOR RELIEF ................................................................................................ 109

   JURY DEMAND ........................................................................................................... 110




                                                            iii
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 5 of 116. PageID #: 1580



       NATURE OF THE ACTION

       1.      Lead Plaintiff City of Hollywood Firefighters’ Pension Fund (“Hollywood

Firefighters” or “Lead Plaintiff”), on behalf of itself and all others similarly situated, alleges the

following upon personal knowledge as to itself and its acts, and upon information and belief as to

all other matters, based upon the ongoing investigation of its counsel. Many of the facts related

to Lead Plaintiff’s allegations are known only by Defendants or are exclusively within

Defendants’ custody or control. Lead Counsel’s investigation included, among other things,

review and analysis of: (i) the Department of Defense Inspector General (“DoD-IG”) audit report

dated February 25, 2019, entitled Review of Parts Purchased From TransDigm Group, Inc. (the

“DoD-IG Report”); (ii) interviews with numerous former employees of TransDigm Group

Incorporated (“TransDigm” or the “Company”); (iii) TransDigm’s public filings with the

Securities and Exchange Commission (the “SEC”); (iv) in-depth research reports by securities

and financial analysts; (v) transcripts of TransDigm’s conference calls with analysts and

investors; (vi) presentations, press releases, news and media reports regarding the Company; (vii)

audits performed by agencies of the federal government; and (viii) data reflecting the pricing of

TransDigm common stock. Lead Plaintiff believes that substantial additional evidentiary support

for its allegations will be developed after a reasonable opportunity for discovery.

       2.      Lead Plaintiff asserts claims under Section 10(b) of the Securities Exchange Act

of 1934 (“Exchange Act”) and Rule 10b-5 promulgated thereunder, against Defendant

TransDigm and Defendants W. Nicholas Howley (“Howley”) and Terrance Paradie (“Paradie”

and, together with Howley, the “Individual Defendants,” and together with TransDigm,

“Defendants”), and Section 20(a) of the Exchange Act against the Individual Defendants, on

behalf of all investors who purchased or otherwise acquired TransDigm common stock between

May 10, 2016 and March 21, 2017, inclusive (the “Class Period”).
                                                  1
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 6 of 116. PageID #: 1581



       SYNOPSIS OF THE FRAUD

       3.      Established in 1993 and incorporated ten years later, TransDigm appeared to be

the quintessential American success story, quickly growing to become one of the world’s

foremost suppliers of commercial and military aerospace components, with annual sales in

excess of $3 billion and unmatched profit margins in its industry. Throughout the Class Period,

Defendants specifically told investors that this financial success was attributable to legitimate

factors such as the Company’s “value-based operating strategy,” its ability to “continually

improve cost structure” and the “strength” of its “proprietary products.”

       4.      However, as would later be revealed by well-respected investigative journalists,

sophisticated market participants and ultimately a years-long, Congress-initiated Department of

Defense Inspector General (“DoD-IG”) audit, Defendants’ “success” was predicated on a

plethora of unscrupulous and unlawful practices, including intentionally price gouging the

Federal Government—and the U.S. taxpayer—on virtually every single contract. Indeed, on

February 25, 2019, the DoD-IG released a detailed audit report (the “DoD-IG Report”) in which

the DoD-IG concluded that TransDigm earned “excessive profits” on more than 99% of the

contracts the DoD-IG reviewed between January 2015 to January 2017, including numerous

contracts where TransDigm earned “egregiously excessive” profit percentages of up to 4,451%.

The DoD-IG Report also made clear that the rampant and pervasive overcharges were not

inadvertent, but were instead the product of TransDigm’s illicit efforts to conceal and falsify

mandated cost and pricing data from Government procurement officers—a subterfuge that was

directly orchestrated by TransDigm’s most senior officers and implemented from the top down

as explicit “Company policy.”

       5.      As the DoD-IG Report makes clear, TransDigm’s business model was designed to

maximize the Company’s revenue at the expense of its largest customer—the U.S. Government,
                                                2
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 7 of 116. PageID #: 1582



which represented approximately 35% of the Company’s business.            Defendants’ fraud was

straightforward: TransDigm would acquire other companies that were sole-source providers for

older aircraft components, meaning there were no other suppliers competing in the marketplace

for that specific part. Immediately after the acquisition, TransDigm would capitalize on the lack

of competition by slashing costs, laying off workers, and—as the DoD Report specifically

confirmed—exponentially increasing the component’s price. The Company would then use a

variety of unlawful tactics to hide its true costs and the corresponding component price increases

from Government procurement officers, including using a complex web of undisclosed

subsidiaries, captive distributors, rigged bidding, and manipulated or even falsified pricing

information. In so doing, TransDigm violated a host of federal acquisition regulations that were

enacted to prevent “fraud, waste, and abuse of taxpayer dollars” by mandating a fair and

reasonable price and cost transparency for sole-source products.

       6.      In furtherance of the fraud, during the Class Period, numerous TransDigm

subsidiaries actively concealed the fact that TransDigm was their parent company, including

removing all references to TransDigm on subsidiary filings with the Government, in violation of

Federal regulations that specifically required Government contractors to disclose whether they

were owned by another entity. Indeed, the DoD-IG Report specifically referred this issue for

criminal investigation to the Defense Criminal Investigative Service. The subsidiaries’ failure

to disclose their relationship to TransDigm resulted in instances where, unbeknownst to the

Government, multiple TransDigm subsidiaries “bid” against each other, thereby creating the

illusion of a competitive market.

       7.      TransDigm’s subsidiaries would also enter into exclusive relationships with

distributors to create the appearance of “competitive” bidding on Government contracts. As



                                                3
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 8 of 116. PageID #: 1583



soon as TransDigm acquired a subsidiary, it would insert an exclusive distributor between the

subsidiary and end-point customers, including the Government. Since TransDigm was often the

sole-source manufacturer for a given product, anyone seeking to bid on a Government contract

would need to obtain the component part from this “captive” distributor. Then, the Company

would provide Government procurement officers with the costs the captive distributor paid for

the product, and not the much lower costs that TransDigm actually incurred.

       8.     Significantly, Lead Plaintiff’s independent investigation—including the detailed

accounts of multiple, high-ranking former executives and employees of TransDigm from across

the nation—confirmed Defendants’ fraud. These former employees include a former TransDigm

Director of Engineering and Director of Sales, a former Director of Operations, and even the

former Executive Assistant to then-Chief Operating Officer and current CEO, Kevin Stein.

These former employees corroborated that TransDigm’s senior-most officers, including

Defendant Howley, directed the Company’s fraudulent price-gouging scheme, which was

regularly discussed in “roundtable discussions” and quarterly meetings known as “Product Line

Reviews” that Howley spearheaded. During these meetings, participants would discuss a list of

product price hikes that would be highlighted “like we were proud of them,” and employees

confirmed that they were told by senior management that “TransDigm raises prices on the

military parts every year and will not provide cost information. That’s an actual edict coming

down from the top.”     Indeed, in one particularly telling meeting emblematic of Howley’s

intimate involvement in, and control over, TransDigm’s price increases, Howley asked an

employee to double the price of a product, and that employee questioned whether he was serious.

Howley responded in no uncertain terms: “you’re god***n right it’s a real f**king question.”




                                               4
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 9 of 116. PageID #: 1584



       9.      In addition, these former employees confirmed that TransDigm would hold

“indoctrination” training sessions led by the Company’s General Counsel, as well as lunch

presentations by TransDigm’s most senior officers, where employees were instructed on methods

to avoid triggering the $750,000 Truth in Negotiations Act of 1962 (“TINA”) threshold. For

orders above the TINA threshold, TransDigm had to certify that the Company had fully and

truthfully disclosed all relevant cost and pricing information. As a result, Defendants would

explicitly instruct employees and subsidiaries to “break[] up orders to avoid hitting” the TINA

threshold. When asked whether Defendant Howley was directly involved in these discussions,

one former employee responded: “No comment. But, yeah.” As the DoD-IG Report confirms,

once TransDigm artificially lowered the contract value below the TINA threshold, employees

were instructed to lie to DoD contracting officers when they requested cost data, telling them that

products were “commercial” and thus exempt from the requirements when they were not.

       10.     As a direct result of Defendants’ fraudulent scheme, TransDigm reported

impressive net sales, earnings and profit margins throughout the Class Period.          Fueled by

Defendants’ material misrepresentations and omissions, TransDigm’s share price responded in

kind—and Defendants took full advantage. While Defendants were engaging in their fraudulent

scheme, several Company insiders, including Defendant Howley, dumped massive amounts of

their stock at prices that were artificially inflated by the fraud. Specifically, CEO Howley sold a

staggering 144,500 shares of TransDigm common stock for proceeds of nearly $38 million, at

prices near Class Period highs—sales that represented 84% of the stock that he beneficially

owned, and which were effectuated outside of a typical 10b5-1 trading plan.            In all, ten

insiders—including the Company’s Vice Chairman, a Senior Vice President and former CFO,

and five Executive Vice Presidents—unloaded a total of 331,168 shares of TransDigm stock



                                                5
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 10 of 116. PageID #: 1585



during the Class Period for proceeds of over $87 million, with some insiders selling nearly 90%

of their TransDigm common stock beneficially owned.

       11.     On January 20, 2017, TransDigm’s fraud began to unravel when Citron Research

(“Citron”) issued the first of two investigative reports exposing Defendants’ illicit practices. The

Citron report detailed Defendants’ “dangerous acquire/leverage/price-raise” scheme and revealed

that TransDigm’s profitability was heavily dependent on massive price increases on components

sold to the Government. Citron also revealed that “TransDigm has been able to use the guise of

multiple shell distributors, who have no pricing power, to make a bid seem competitive, when in

reality they are all shills for TransDigm.” In reaction to the Citron report, TransDigm’s share

price dropped $24.86 per share, or nearly 10%, from $251.76 per share on January 19, 2017 to

$226.90 per share on January 20, 2017—wiping out $1.3 billion in market capitalization.

       12.     On March 9, 2017, Citron published a second report revealing that TransDigm

subsidiaries had failed to disclose that they were owned by the Company when bidding for

Government contracts, in violation of regulations that explicitly required the disclosure of parent

ownership as part of the Government’s bidding qualification process. The report concluded that

“TransDigm has intentionally used illegal tactics to inflate margins while avoiding price scrutiny

from the U.S. Government.” In reaction to the report, TransDigm’s stock dropped an additional

$10.26 per share, or 4.25%, wiping out over $542 million in market capitalization.

       13.     On March 21, 2017, U.S. Congressman Ro Khanna, a member of the House

Committee on Armed Services, issued a press release announcing that he had sent a letter to the

DoD-IG, specifically requesting that it investigate TransDigm’s business practices for “waste,

fraud, and abuse” with respect to sales to the U.S. Government. Congressman Khanna’s letter

noted that TransDigm “has been operating as a hidden monopolist by (i) engaging in a series of



                                                 6
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 11 of 116. PageID #: 1586



unreasonable price increases of products for which it is the only supplier; (ii) disguising its cost

structure and identity from Pentagon procurement officers; and (iii) unreasonably hiking prices.”

The letter also cited Federal regulations that are meant to “protect the taxpayer against sole

source contractors like TransDigm,” and which require suppliers to provide truthful cost and

ownership information “to allow the Government access to transparency in pricing across a

defense contractor’s entire business.” In response to Congressman Khanna’s letter, TransDigm’s

stock price dropped an additional $23.09 per share over two trading days, from $237.94 on

March 20, 2017 to $214.85 on March 22, 2017, a decline of nearly 10%, on extraordinarily high

trading volume, wiping out approximately $1.22 billion in market capitalization.

       14.     Following the revelations at the end of the Class Period, numerous members of

Congress, including Representative Tim Ryan of Ohio and Senator Elizabeth Warren of

Massachusetts, rebuked TransDigm and called on the DoD-IG to investigate the Company. On

June 27, 2017, these Congressional calls to action resulted in the commencement of a DoD-IG

audit of TransDigm’s sales to the Government—the first time it had done so in over ten years.

       15.     On February 25, 2019, the DoD-IG concluded its audit and issued its Report,

which explicitly confirmed both what Citron had revealed about the Company, and what the

CWs cited in the Complaint had explicitly stated: namely, that TransDigm had engaged in a

variety of practices designed to intentionally price-gouge the Federal Government. As that

Report provided, in connection with its audit, the DoD-IG reviewed 113 TransDigm contracts to

determine if the Company earned a “reasonable profit percentage,” which the DoD-IG defined as

being no more than 15%. Remarkably, the Report determined that TransDigm earned “excessive

profits” on an astonishing 112 of those 113 contracts—meaning that the Company had grossly

overcharged the Government on 99.1% of the contracts that the DoD-IG audited. Moreover, the



                                                 7
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 12 of 116. PageID #: 1587



overcharges were enormous, with profit percentages as high as 4,451%. As the Report stated,

“only one part purchased under one contract was awarded with a reasonable profit of 11 percent.

The remaining 112 contracts had profit percentages ranging from 17 to 4,451%.”

       16.    The DoD-IG Report also highlighted numerous deceptive practices by TransDigm

that enabled it to overcharge the Government, and made clear that those practices were explicitly

condoned and approved by the Company’s most senior officers—in the words of the DoD, it

was TransDigm’s “company policy” to overcharge the Government. For example, the Report

found that the Company routinely refused to provide defense contracting officers with cost and

pricing information that would have allowed those officers to determine whether TransDigm was

charging a reasonable profit percentage. Indeed, the Report determined that the Company denied

defense contracting officers cost and pricing information 15 out of the 16 times it was

requested—or 94% of the time. The Report also made clear that the failure to provide that

information was not inadvertent. To the contrary, TransDigm affirmatively lied to contracting

officers when asked to provide that information. For example, of the 47 parts that were covered

by the 113 contracts the DoD-IG reviewed, TransDigm falsely told contracting officers that

nearly 70% of them—32 out of 47—were “commercial” and therefore did not require cost and

pricing information. However, the DoD-IG determined that these statements were not true: in

reality, only 4 of the parts—or 8.5%—were actually “commercial.” As the DoD-IG Report

unequivocally stated, TransDigm’s refusal to provide cost and pricing information—even when

such information was explicitly requested—was nothing less than “company policy.”

       17.    The Report also confirmed that TransDigm used exclusive distributorships to

make inflated prices appear reasonable, and that the Company’s use of such distributorships may

well have violated Federal criminal law. Indeed, the Report specifically found that “TransDigm



                                               8
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 13 of 116. PageID #: 1588



was the only manufacturer at the time for the majority of the parts competitively awarded,

giving TransDigm the opportunity to set the market price for those parts because the other

competitors planned to buy the parts from TransDigm before selling them to the DLA (Defense

Logistics Agency).” Significantly, while the Report did not make any findings with respect to

TransDigm’s failure to properly report its subsidiaries’ corporate ownership to the Federal

Government, that was only because the DoD-IG referred that issue “to the Defense Criminal

Investigative Service for action deemed appropriate.”

       18.    In sum, as the Report unequivocally stated, it was TransDigm’s standard

operating procedure to charge the DoD “excessive prices.”         As the report found: “The

independent review team determined that TransDigm’s spare parts were overpriced, that

TransDigm took advantage of its sole-source position and refused to provide cost data, and

TransDigm’s part prices could not be linked to improved performance.” Further underscoring

the gravity of the DoD-IG’s findings, the Report included a letter from the Director of Defense

Pricing and Contracting in the Office of the Under Secretary of Defense (the “DPC Director”),

which stated that TransDigm’s “so-called value based pricing concepts are no more than an

industrial code word for unfettered price gouging,” and calling for revamped legislative

provisions “to address and combat the unconscionable greed exhibited by companies like

TransDigm,” which amounted to “price gouging and war profiteering.”

       19.    After the DoD-IG Report became public, the Congressional condemnation of

TransDigm was swift and profound.        On February 27, 2019, Representative Tim Ryan,

Representative Ro Khanna, and Senator Elizabeth Warren issued a joint press release “in

response to [the DoD-IG Report], which found evidence of price gouging by private defense

contractor TransDigm in an audit of 113 contracts with DOD.” The joint statement emphasized:



                                              9
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 14 of 116. PageID #: 1589



“The audit’s findings clearly show that egregiously excessive profit was the norm on virtually

all of TransDigm’s contracts and parts.” Representative Ryan, in a separate statement, stated:

“TransDigm is price gouging the federal government, and we need to put an end to it.”

        20.     As a result of Defendants’ violations of the federal securities laws, investors who

purchased TransDigm common stock at artificially inflated prices during the Class Period have

suffered substantial losses. This action seeks redress on behalf of these aggrieved shareholders.

        JURISDICTION AND VENUE

        21.     This Court has jurisdiction over the subject matter of this action pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa. In addition, because this is a civil action

arising under the laws of the United States, this Court has jurisdiction pursuant to 28 U.S.C. §§

1331 and 1337.

        22.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act, 15 U.S.C. § 78aa. Many of the acts and transactions that constitute violations

of law complained of herein, including the dissemination to the public of untrue statements of

material facts, occurred in this District.

        23.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

        THE PARTIES

                Lead Plaintiff

        24.     Lead Plaintiff the City of Hollywood Firefighters’ Pension Fund is a public

pension system based in Hollywood, Florida. As of December 6, 2017, Hollywood Firefighters

oversaw more than $225 million in assets. As set forth in its certification (see ECF No. 17-4),

                                                10
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 15 of 116. PageID #: 1590



Hollywood Firefighters purchased TransDigm common stock during the Class Period and

suffered damages as a result of the violations of the federal securities laws alleged herein. On

December 4, 2017, the Court appointed Hollywood Firefighters as Lead Plaintiff for the Class

pursuant to 15 U.S.C. § 78u-4(a)(3)(B). ECF No. 33.

              Defendants

                      TransDigm

       25.    Defendant TransDigm is a Delaware corporation with its principal executive

offices located at 1301 East 9th Street, Suite 3000, Cleveland, Ohio 44114. TransDigm, through

its wholly-owned subsidiaries, including TransDigm Inc., is a global designer, producer and

supplier of aircraft components for use on commercial and military aircraft. TransDigm’s

securities are traded on the New York Stock Exchange (“NYSE”) under the symbol “TDG.”

TransDigm is a holding company and conducts all of its operations through its subsidiaries.

                      The Individual Defendants

       26.    Defendant W. Nicholas Howley (“Howley”) is the co-founder of TransDigm Inc.

and was its President and/or Chief Executive Officer (“CEO”) from inception until April 30,

2018, when he was named Executive Chairman and replaced by Kevin Stein. From July 2003,

Howley was also the Chairman of TransDigm’s Board of Directors.             Howley was highly

involved in TransDigm’s day-to-day business and in interfacing with its employees. As stated in

the Company’s 2016 Annual Proxy, Howley “has played an integral role in the Company’s

establishment and implementation of its core value drivers on an ongoing basis and in its rapid

and strategic growth.” Defendant Howley is also one of the highest paid CEOs in American




                                               11
    Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 16 of 116. PageID #: 1591



business.1 In 2016, Howley received over $18.6 million in total compensation, up 47% from

2015. In 2017, TransDigm paid Howley over $61 million in total compensation. As part of his

2019 compensation package as Executive Chairman, Howley is entitled to a base salary of over

$1.3 million, option grants valued at over $12.1 million, and is eligible for a bonus of up to 125%

of his base salary.

       27.     During the Class Period, Defendant Howley made materially false and misleading

statements and omissions in press releases and during earnings calls, investor conferences and

industry presentations, including on May 10, 2016, June 23, 2016, August 9, 2016, and

November 14, 2016.        Defendant Howley also reviewed, approved, signed and certified

TransDigm’s quarterly and annual filings with the SEC on Forms 10-Q and 10-K, including on

May 11, 2016, August 10, 2016, and November 15, 2016, which contained materially false and

misleading statements and omissions.

       28.     Defendant Terrance Paradie (“Paradie”) was Chief Financial Officer (“CFO”) and

Executive Vice President (“E.V.P.”) of TransDigm from April 2, 2015 through January 2, 2018.

On January 2, 2018, mere months after the DoD’s commencement into its audit of TransDigm,

the Company suddenly announced that Defendant Paradie was no longer CFO, effective

immediately. Paradie was initially hired at TransDigm in April 2015, with former CFO Greg

Rufus staying at TransDigm for over a year, until “the fourth quarter of calendar year 2016” to

“ensure a smooth transition and transfer of TransDigm culture.” Paradie barely had a year at the

helm at TransDigm when he suddenly left the Company in January 2018 due to “personal

reasons.”


1
 Jon Huang and Karl Russell, “The Highest-Paid C.E.O.s in 2016,” (NY Times May 26, 2017),
available at https://www.nytimes.com/interactive/2017/05/26/business/highest-paid-ceos.html.


                                                12
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 17 of 116. PageID #: 1592



       29.     During the Class Period, Defendant Paradie made materially false and misleading

statements and omissions in press releases and during earnings calls, investor conferences and

industry presentations, including on May 10, 2016 and August 9, 2016. Defendant Paradie

reviewed, approved, signed and certified TransDigm’s quarterly and annual filings with the SEC

on Forms 10-Q and 10-K, including on May 11, 2016, August 10, 2016, and November 15,

2016, which contained materially false and misleading statements and omissions.

       30.     Defendants Howley and Paradie are collectively referred to hereinafter as the

“Individual Defendants.” The Individual Defendants, in part because of their positions with the

Company, possessed the power and authority to control the contents of TransDigm’s reports to

the SEC, as well as its press releases and presentations to securities analysts, money and

portfolio managers and institutional investors, i.e., the market. Each Individual Defendant was

involved in the public statements alleged herein to be false or misleading and had the ability and

opportunity to prevent those statements from being disseminated to the market or cause them to

be corrected. Because of their positions and access to material non-public information available

to them, each of these Defendants knew that the adverse facts specified herein had not been

disclosed to, and were being concealed from, the investing public, and that the positive

representations which were being made were then materially false and/or misleading.

       OVERVIEW OF THE TRANSDIGM FRAUD

               TransDigm’s Business Model: Acquire Companies with Sole-Sourced Parts
               and Grossly Inflate Prices

       31.     TransDigm designs, produces, and supplies commercial and military aerospace

components worldwide. The U.S. Government is the Company’s largest customer. In fiscal

2016, approximately 30% of all of the Company’s sales were in the defense market, a significant

portion of which were made directly to the Federal Government and also indirectly through


                                               13
    Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 18 of 116. PageID #: 1593



defense original equipment manufacturers, or “OEMs,” who incorporate the Company’s products

into aircraft and aircraft components contracted for and purchased by the Federal Government.

       32.     TransDigm operated as a private-equity-like business focused on acquiring

companies that make high-margin, but relatively low-priced proprietary aerospace products with

significant aftermarket sales. In other words, TransDigm does not develop products itself; rather,

it is a holding company specializing in the acquisition of manufacturers of proprietary aerospace

parts through highly-leveraged transactions. This model is similar to that utilized by many

players in the specialty pharmaceutical industry to rapidly increase prices on specialty drugs with

limited alternatives. This roll-up strategy has allowed TransDigm to steeply raise prices on

aerospace products almost immediately after acquiring their manufacturers.

       33.     Specifically, TransDigm’s business model is predicated on debt-fueled

acquisitions, massive price increases, and mass layoffs. First, TransDigm identifies and acquires

companies that manufacture smaller component parts of aircraft at low price points with

significant aftermarket content—typically companies that make parts for older aircraft. These

companies are more likely to be sole-source providers because there is reduced competition in

that space, as airplanes are on the downward slope of their existing life and initial startup

manufacturing costs are high. Approximately 80% of the Company’s net sales for 2016 were

derived from products for which the Company is the sole source provider.

       34.     The second step of TransDigm’s business strategy is to grossly increase a sole-

source product’s price. Indeed, former senior employees2 of TransDigm have confirmed that the

Company’s business model depended on price gouging—and that TransDigm’s most senior


2
 Former employees of TransDigm and/or its subsidiaries are referred to herein as Confidential
Witness “CW __” and are referenced in the feminine form to maintain their confidentiality.


                                                14
    Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 19 of 116. PageID #: 1594



officers were directly responsible for maintaining and setting those exorbitant price increases.

For instance, CW 23 recalled that where TransDigm “really shone was where they had sole-

source positions,” because TransDigm “raped and pillaged the DoD on those parts. When they

had that leverage [sole-source contracts], that’s when they turned the knob.” CW 4, who was the

Director of Sales and then Director of Engineering at Champion from 1991 to 2014, succinctly

explained that prices were “substantially increased on sole-source products because there wasn’t

anything the aftermarket could do about it.” She added that she had “seen routine 20% increases

annually on sole-source stuff, especially on stuff that’s out of production.” The joke, CW 4

explained, was that TransDigm would “raise the customer’s prices . . . until the guy on the other

end of the phone says he can no longer afford to buy shoes for his children.” CW 4 had firsthand

knowledge of these substantial price increases; as the Director of Sales she “interfaced with the

leadership in TransDigm’s Cleveland office on a quarterly basis” and “led the sales effort from

[Champion] to the airlines, as well as to OEM [original equipment manufacturer] customers.”

       35.    CW 8 confirmed CW 4’s account. CW 8,4 a former Director of Operations at

TransDigm subsidiary PneuDraulics for nearly a decade, recalled that immediately after

TransDigm’s acquisition of PneuDraulics, “we were exposed to a lot of things that hadn’t been

shared with us during the pre-acquisition due diligence, and one of them involved a complete


3
  CW 2 was responsible for $45 million worth of sales as the Business Unit Manager at
TransDigm subsidiary Champion Aerospace (“Champion”) from 2009 until August 2015, and
would go to the TransDigm headquarters in Cleveland to report directly to C-Level executives,
including Defendant Howley and former CFO Greg Rufus, on sales and EBITDA information.
4
 CW 8 was employed with PneuDraulics, Inc. (“PneuDraulics”) from August 2006 to July 2016,
most recently as Director of Operations. TransDigm acquired PneuDraulics—a manufacturer of
precision hydraulics components for the aerospace industry—in August 2015. CW 8’s
immediate supervisor was the president of PneuDraulics. CW 8 attended quarterly review
meetings at the Company’s Cleveland headquarters directed by Howley and other C-level
executives.


                                               15
    Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 20 of 116. PageID #: 1595



review of our negotiable selling practice.” She explained that “TransDigm’s threshold of what

the market could bear was incredibly different than ours,” specifically recalling a meeting where

Bernt Iverson, was named as TransDigm’s Executive Vice President of Business Development

and Mergers & Acquisitions in May 2012, “sat down in our conference room with any bit of data

he needed, and recalculated what would be effective pricing for all of our aftermarket products.”

“The ratio was stunning,” CW 8 recalled because “in many circumstances, it was a threefold or

better increase in the selling price.” CW 8 stated that she and her colleagues heard from

customers who knew TransDigm’s reputation and “clearly had previous experience with

TransDigm,” and who called after news of the acquisition, asking “oh my god, what’s going to

happen to our pricing?”

       36.     Since TransDigm was often in a position where it was the only manufacturer for a

part that a company needs, it took advantage of this by charging prices that resulted in gross

margins of 80-95%. CW 4 gave an example of out of production price increases, using an MD-

80 plane to illustrate his point: “those planes haven’t been made since the early nineties. They’re

out of production, but they’re flown every day. They have to buy spare parts for them – every

thousand hours, they change the sparkplugs” to jet engine igniters. “I remember,” she continued,

“in the late nineties before TransDigm bought Champion Aerospace, the price for an MD-80

igniter was somewhere around $40-$60, according to the airline. Today, the price is going to be

$400-$500. They go up every year a double-digit percent.”

       37.     An analysis performed by The Capitol Forum, a prominent investigative news and

legal analysis company, confirmed CW 4’s account.5 In its sampling of TransDigm’s practices,


5
 The Capitol Forum was founded in 2011 and is dedicated to informing policymakers, investors,
and industry stakeholders on how policy affects market competition. The Capitol Forum has
been praised for its tenacious and in-depth investigative reporting, independent research, and


                                                16
    Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 21 of 116. PageID #: 1596



The Capitol Forum found price increases for products sold to the Government of up to 700%

immediately after an acquisition. The table below provides examples of the egregious price

increases that TransDigm implemented on Government aircraft components shortly after the

Company acquired the manufacturers of those products:6




       38.    In addition to CW 4, multiple senior employees of TransDigm confirmed that

TransDigm’s illicit price gouging scheme was a core tenet of its business model, and well-known

to Defendants. CW 2—who would report directly to C-Level executives, including Defendant

Howley and former CFO Greg Rufus, on sales and EBITDA information—confirmed that

Howley not only had knowledge of TransDigm’s price increases, but was also directly involved

in ordering the increases. CW 2 recalled one particularly striking meeting she attended around

2010 where Howley and employees discussed product pricing, which was emblematic of



expert opinion by industry insiders and Government officials, including the D.C. Attorney
General and Deputy Assistant Attorney General, partners at Vault 100 law firms, law professors,
and investment advisory firms. The Capitol Forum’s staff includes experienced investigative
journalists and executives from publications like Forbes and Bloomberg, as well as former
partners of Vault 100 law firms.
6
  The Capitol Forum also published a subsequent analysis of TransDigm’s price increases in a
February 3, 2017 report. Significantly, even after eliminating some of the largest product price
increases, The Capitol Forum’s analysis concluded that the increase “between pre- and post-
acquisition prices was more pronounced in general.”


                                              17
    Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 22 of 116. PageID #: 1597



Howley’s intimate involvement in the Company’s pricing decisions, and his iron-fisted control

over TransDigm. During this meeting, Howley asked one employee, “what if you raise the price

twofold” on a product. The employee thought it was a joke, and did not answer. When Howley

pressed him, the employee said he thought it was not a real question. CW 2 vividly remembered

Howley’s words as if they were spoken only yesterday: Howley coldly responded, “you’re

god***n right it’s a real f**king question.”

       39.     CW 2 explained that this was Howley’s “catchphrase”: “what would happen if

you doubled the price?”      CW 2 understood that Defendant Howley meant it as an order,

meaning, “what could [the customer] do? Where would [the customer] go?” Indeed, CW 2 noted

that the employee who challenged Howley on this point was gone shortly after the interaction.

       40.     Further, confidential witnesses also confirm that TransDigm would charge the

Government prices that were far higher than its commercial prices. For example, CW 1,7 a

former Aftermarket Sales Manager of TransDigm subsidiary AdelWiggins, recalled that the

subsidiary charged the Government a price that was 14 times more than the price it charged

Boeing for the same component. Specifically, CW 1 recalled a valve that was made for a 737

aircraft. AdelWiggins sold the part to Boeing for $850 each, but when the Government asked for

the part in the aftermarket, AdelWiggins would charge them an astonishing $12,500 for the exact

same item.




7
  CW 1 was an Aftermarket Sales Manager with AdelWiggins Group (“AdelWiggins”), a
TransDigm subsidiary, for eight and a half years, from January 2007 until June 2015.
AdelWiggins designs, manufactures and sells an extensive line of high-quality, custom designed
fluid line components such as flexible connectors, quick disconnects, clamps, heaters and hoses,
and lightning protection isolators. In this role, she was responsible for all the sales activities for
products sold to any airlines or the military.


                                                 18
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 23 of 116. PageID #: 1598



       41.     This was not an isolated incident.      CW 2 recalled that TransDigm saw the

Department of Defense as a “prime, prime target” for exploitative price increases because it did

not have the resources to root out TransDigm’s illicit conduct.           Indeed, multiple former

employees of TransDigm and its subsidiaries who were involved in defense sales confirmed that

margins on those sales were substantially higher than the Company’s publicly-reported overall

margins (which included both commercial and defense sales). In addition to former employees

interviewed during the course of Lead Plaintiff’s investigation, several former employees also

provided accounts to The Capitol Forum.

       42.     One former employee was quoted by The Capitol Forum as stating: “[w]e would

never sell to the Government at cost . . . the lowest I can perceive would be a 50% margin . . .

almost always 75-80%, if not more.” Another former employee who worked at a different

TransDigm subsidiary reported even higher margin expectations on sole-source product sales to

the Government: “EBITDA [margin] expectations for aftermarket [sales] to military was in the

range of 85%.” In addition to increasing the per unit price of particular parts, especially once the

opportunity for significant price increases began to fade, TransDigm would then aggressively

reduce costs by laying off workers at acquired companies.

       43.     Indeed, although TransDigm frequently attributed its financial results to “three

value drivers”—i.e. “obtaining profitable new business, improving our cost structure, and

providing highly engineered value-added products to customers”—in reality, TransDigm relied

almost entirely on price gouging for growth, and generated virtually no profitable new

business. In fact, as Citron later confirmed in its January 20, 2017 report, were it not for price

increases following acquisitions, TransDigm would have experienced negative 10% organic

growth.



                                                19
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 24 of 116. PageID #: 1599



       44.     Former employees also confirmed that the Company’s most senior executives,

including Howley, set financial targets for TransDigm’s subsidiaries, ordered the subsidiaries to

increase the prices to astronomical levels, and fired the subsidiaries’ leadership if the subsidiaries

failed to meet financial targets. CW 4 described Howley as “the real rubber meeting the road” in

terms of fiscal planning to meet these growth goals. CW 4 explained that the reason TransDigm

had to increase its prices was because of the “enormous debt they had to service” as a result of

the acquisitions. The whole operation, she explained, is predicated on “fantastic growth,” but in

reality, the market was sometimes like “the market for air conditioners in Nome, Alaska; finite.

You can’t wish for it to double year over year. You can’t wish for growth beyond what it is. If

you’re going to be up 14% year over year . . . the only way you can do that is pricing.”

       45.     CW 4 recalled TransDigm mandated these growth targets through “ship set

forecasts.” Notably, these ship set forecasts were not passed to subsidiaries in writing, but were

made in the form of a phone call from TransDigm corporate headquarters to the division

president.   CW 4 recalled that at first, these calls came directly from Howley, then Ray

Laubenthal, until they were taken over by TransDigm’s Executive Vice Presidents.

       46.     CW 4 explained that after each subsidiary provided a “forecast” of sales, costs,

and other metrics that it could achieve by the end of the fiscal year to TransDigm’s headquarters,

TransDigm would send it back to the subsidiary as a “crude model” on the first of June, which

included TransDigm’s financial directive: “TransDigm is gonna tell you what they want. Like,

your market is gonna grow by X%, and of that percent, Y% is gonna be inflation and Z% will be

price increase.” CW 4 provided a hypothetical once these results were mandated “let’s say you

were going to end up at $100 million at the end of September. Then corporate says, ‘At the end




                                                 20
    Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 25 of 116. PageID #: 1600



of next September, you’ll be at $120 million.’ That comes from TransDigm HQ. They b*tch

and scream and holler and want more.”

       47.     CW 4 described how these mandates were based on “corporate’s analysis of

market trends, the state of the economy, [and] what they want to report to the market as their

growth.” She explained that “they tell you what the price increase is gonna be, and you have to

figure out how to—at the divisional level—how to deliver that much price increase. The easiest

way—raise the price on sole-source stuff.” “We always understood,” CW 4 explained, “what is

your business plan for a given year, and the pricing plan, and the price increase that must happen

to meet that plan. TransDigm drove a behavior that was relentless on prices” because prices

increases were TransDigm’s “strongest lever.”

       48.     CW 2 confirmed CW 4’s account, explaining that TransDigm would tell a

subsidiary that it must attain “this kind of growth this year” and noting that growth targets would

come through in subsidiaries’ sales budgets, which were set by Howley. CW 6, a former

Director of Sales and Marketing at TransDigm subsidiary Schneller,8 further confirmed this

account, noting that sales goals were presented in terms of “we want to have this much in sales

next year, so how do we get there?” The pressure to raise prices was unrelenting. CW 5,9 a

former Contract Administrator at AdelWiggins who was responsible in part for submitting

8
  CW 6 worked at Schneller LLC (“Schneller”), a TransDigm subsidiary, from January 2009
until July 2016. Schneller designs and manufactures laminates, thermoplastic sheets, and non-
textile floor coverings for aviation and rail interiors. CW 6 started at Schneller as an Account
Executive, developing business in the United Kingdom. CW 6 later became the Managing
Director of Sales and Marketing for European Operations and later the Director of Sales and
Marketing globally.
9
  CW 5 was a Contract Administrator with AdelWiggins who worked on submitting bids to the
U.S. government to win contracts. She worked there from November 2009 until October 2015.
CW 5 was responsible for providing day-to-day quotes that were sent to the government as well
as perusing government websites for RFQs [Request for Quotes] to which AdelWiggins could
respond.


                                                21
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 26 of 116. PageID #: 1601



quotes and bids to the Government, recalled that every six months she would be told to bump the

prices up 5%. She took issue with these increases, especially when it came to Government

contracts because she did not feel it was right to try to charge the Government such high prices.

       49.     CW 4 added that it was the Sales Director’s job to “pull[] the lever on the price

increase.” TransDigm and its subsidiaries would go back and forth several times, sending revised

versions of the plan: “you’d sent it to them in July, they’d look at it and reject it . . . you’d go

back and regrind and get close to what they asked for, and they’d come and meet you or you’d

meet with them, and you’d go back over it with PowerPoint slides and then they’d reject it . . .

and then eventually it would be put into a plan book.” Those “plan books” “would have

everything, everything in the organization; budgets, planned sales by month; within those sales,

how much was price, how much was new business, etc., broken out by market segment.”

       50.     Accordingly, TransDigm used monopolistic tactics to unlawfully hike the prices

of its proprietary products in sales to the U.S. Government. CW 4 explained that selling to the

Government was a good way to “hit your forecast” and avoid “a severe tongue lashing if not a

beating” for missing it. This was, in part, because when selling to the Government, “you waited

[them] out and eventually, they caved.” In other words, CW 4 said, “you basically string them

along until they needed the part.”

       51.     Defendants concealed from investors the extent to which TransDigm’s

profitability and purported growth were dependent on dramatic price increases far beyond

industry norms. Such drastic price increases exposed TransDigm to undisclosed and foreseeable

business and regulatory risks, which misled investors as to TransDigm’s true financial

performance and business prospects. Indeed, Federal regulations exist to specifically prevent




                                                22
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 27 of 116. PageID #: 1602



this exact type of abuse by sole-source providers. Throughout the Class Period, TransDigm

violated these rules.

               Multiple Former Employees Explain How TransDigm Illicitly Price Gouged
               the Government

               1.       Defendants Directed and Approved the Price Gouging Scheme

       52.     Former employees of TransDigm and its subsidiaries confirmed that, throughout

the Class Period, TransDigm unlawfully price gouged the Government and its other customers

under the explicit direction of Defendants, including Defendant Howley.           Indeed, former

employees confirm that Defendants specifically attended various meetings during which these

practices were implemented and their effects on the Company were discussed. One of these

meetings was known as “Product Line Reviews,” which were held on a quarterly basis, usually

at the Company’s headquarters in Cleveland or in Los Angeles several weeks after the end of

each quarter. At these meetings, the subsidiaries had to specifically highlight product price

increases, explain how they would justify the price increases to customers, and discuss how to

avoid Government scrutiny over TransDigm’s true product costs. Defendant Howley directly

participated and spearheaded these discussions, and was very aware of the “gritty details of every

sale we ever made.”

       53.      For instance, CW 2 recalled attending these Product Line Reviews in Cleveland

where TransDigm subsidiaries would present sales and EBITDA to C-level executives, including

Howley. CW 4 recalled that Howley was “very attuned” to the data presented at quarterly

meetings and “could spot where something was amiss.” The Capitol Forum interviewed several

former employees who described Howley as the driving force behind these meetings. CW 6 also

noted that Defendant Paradie would attend these meetings in addition to Defendant Howley.




                                               23
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 28 of 116. PageID #: 1603



       54.     CW 2 and other business managers would present PowerPoint slides that included

each subsidiary’s product line with breakdowns by commercial sales, business jet sales, general

aviation sales, defense and military sales, and OEM and aftermarket sales. CW 4 confirmed CW

2’s account, noting that subsidiaries would present an “income statement, then the product line

P&L, and income statements and forecasts,” explaining that in the forecasts, “you’d show where

you finished the fiscal quarter, where you are year to date, and forecast where you’d finish up for

the full year for sales and EBITDA. Then, you’d break it down granularly by market segments

(OEM, Defense OEM, Aftermarket, Defense Aftermarket) and by segment, meaning for turbine,

business jets, helicopters,” which gave TransDigm “a good understanding of where [a division]

was going and what they had done.”

       55.     CW 7, a former Executive Assistant for TransDigm’s then-COO and current CEO

Kevin Stein from March 2017 to August 2018, additionally explained that the subsidiaries had to

bring “all of their financial reporting from the previous quarter” to the meetings, which was

meant to be a rundown of how they did in their sales, how many people were laid off, and how

they were keeping head count down.         CW 6 noted that subsidiaries had to have written

explanations as to why they had either been above or below targets, both in dollars and margins.

She added that if a business unit was not hitting targets, solutions for how to hit them needed to

be included as well.

       56.     In fact, CW 7 was responsible for managing all of these quarterly meetings, which

included preparing PowerPoint presentations for them. CW 7 also sat in on these meetings,

noting that the PowerPoint presentations would generally take about two hours per subsidiary.

CW 7 recalled that price increases would be highlighted “like we were proud of them,” and that

the PowerPoint presentations would include a list of price increases that the subsidiaries had



                                                24
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 29 of 116. PageID #: 1604



implemented. CW 7 remembers seeing as much as an “8,000%” increase listed for certain

products. A “big part” of the quarterly meetings, CW 7 explained, was discussing how to

explain or justify price increases to customers. CW 7 said corporate would encourage saying

things like the price increases “are better for everyone” and “how it makes sense.” Notably,

however, CW 7 recalled that TransDigm stopped highlighting the price increases at these

meetings after the DoD-IG announced an audit beginning in 2017, stating that “it seems like

right after we got in trouble, we stopped listing price increases.”

       57.     According to CW 2, these C-level executives – including Howley – went over

“everything we sold that quarter and the price – [were there] increases? Market increases? It was

all spelled out very clearly.” CW 2 explained that Howley and other executives were “staying

very in touch with individual product lines and customers” and were aware of the “gritty details

of every sale we ever made” at these meetings. CW 8 concurred that she attended the quarterly

product line review meetings with Howley and other senior management, and that TransDigm

wanted the “granular technical processes we could deploy” to increase productivity.

       58.     Indeed, CW 7 explained that these meetings were a place for the executives to

“really criticize the subsidiaries and say ‘you’re not doing good enough, you have too many

people, you need to change this and this.’” As a result, subsidiaries were “really anxious and

kind of scared for every quarter.” CW 4 described those who survived this process as “basically

audition[ing] to be a division president or a director.” She explained that “you were only

allowed to miss twice before you got fired.” There was pressure not only from the executives,

but also peer pressure from within the division because “the way the compensation worked,”

other divisions suffered if the numbers were not achieved elsewhere. CW 4 explained that even




                                                 25
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 30 of 116. PageID #: 1605



if you “were missing your number for something entirely reasonable, like, you hit 2008 and the

economy,” the response from TransDigm was “brutal.”

        59.     CW 3,10 a former Business Unit Manager and Aftermarket Sales Manager with

AvtechTyee, also corroborated how involved TransDigm management was, stating that

TransDigm would “go through contracts and [find] which ones they can raise [the price on] or if

they can’t, see if they can break the contract.” When asked if Defendant Howley was directly

involved in breaking contracts, CW 3 responded, “No comment. But, yeah.”

        60.     Former management-level employees interviewed by The Capitol Forum have

confirmed the accounts of these quarterly meetings. All of the former employees stated that

these quarterly reviews were akin to recurring job interviews, and the inability to show

acceptable growth could result in firings. According to one former employee, “I sat in a board

room meeting with the big guys listening to other companies like AeroControlex and a few

others that didn’t get their targets and it wasn’t pretty.”

        61.     After these meetings, CW 4 also recalled “roundtable” discussions, “where

everyone talked about issues they were having – with the government, certain OEMs . . . we’d

talk about negotiating tactics, and how to combat them.” Notably, CW 4 explained that these

roundtable discussions were not memorialized in minutes, and would include stories such “oh,

the government was forcing me to go over the [TINA] threshold, and we’d say oh, this is how we

pushed back!”




10
   CW 3 was employed with TransDigm subsidiary AvtechTyee from February 2012 until April
2017, most recently as a Business Unit Manager and Aftermarket Sales Manager. CW 3
attended quarterly meetings directed by senior level executives, along with other business unit
and product line managers.


                                                   26
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 31 of 116. PageID #: 1606



        62.     CW 7 also recalled additional meetings, going so far as to characterize the number

and timing as “overkill.” She explained that in addition to the Product Line Reviews (and the

roundtable discussions), Executive VPs at TransDigm had weekly calls with the presidents of the

subsidiaries; each EVP had 5-6 presidents reporting to them. CW 7 assisted four EVPs, and

every week she would hear their calls with the presidents, where the EVPs would say things like

“and how many people did you let go? Oh, I thought you were going to let go of more.” On

Fridays, after these calls, all of the EVPs would gather to report the progress that they heard from

the presidents. CW 7 explained that these meetings were attended by Howley and were focused

on sales discussions.

                2.      Former Employees Confirm That Defendants Explicitly Ordered and
                        Trained    Employees     to    Price-Gouge,    Including    Through
                        “Indoctrination” Training Sessions to Defraud the U.S. Government

        63.     The DoD-IG Report makes clear that it was TransDigm’s “Company policy” to

flatly refuse to provide defense contracting officers with cost and pricing information that would

have disclosed Defendants’ price-gouging scheme. Indeed, the Report determined that the

Company denied cost and pricing information 15 out of the 16 times it was requested—or 94%

of the time. By no means was this an accident.

        64.     Indeed, in order to facilitate its Government price-gouging scheme, TransDigm

held regular training seminars for employees of its subsidiaries who were involved in sales to the

U.S. Government. The message of these training seminars was clear: use any tactic available to

maximize the price charged to the Government, and avoid Government scrutiny of TransDigm’s

pricing at all costs.

        65.     TransDigm’s training seminars were led by Halle Terrion, currently the General

Counsel and Chief Compliance Officer for TransDigm, and included a PowerPoint presentation

titled “Understanding How the Government Buys.” According to one former management level
                                                 27
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 32 of 116. PageID #: 1607



employee interviewed by The Capitol Forum who attended the seminars, these meetings were

“very-well orchestrated indoctrination sessions.”

          66.     By way of background, Federal acquisition regulations are designed to ensure that

federal agencies like DoD pay a “fair and reasonable price” for items it purchases from private

companies. These regulations include a contract price “threshold” of $750,000, known as the

Truth in Negotiations Act (“TINA”) threshold. See FAR 15.403-4. On contract bids above the

TINA threshold, offerors must submit “certified cost or pricing data,” that the contractor has

certified is “accurate, complete and current.” See FAR 15.403-4. The regulations define “cost or

pricing data” as comprising “all facts that, as of the date of price agreement, or, if applicable, an

earlier date agreed upon between the parties that is as close as practicable to the date of

agreement on price, prudent buyers and sellers would reasonably expect to affect price

negotiations significantly.”11

          67.     The regulations further emphasize that “[c]ost or pricing data are factual . . . and

are verifiable,” comprising “all the facts that can be reasonably expected to contribute to the

soundness of estimates of future costs and to the validity of determinations of costs already

incurred.” Offerors are further required to sign a Certificate of Independent Price Determination,

in which the offeror “certifies,” in part, that “[t]he prices . . . have been arrived at independently,

without, for the purpose of restricting competition, any consultation, communication, or

agreement with any other offeror or competitor relating to (i) those prices, (ii) the intention to

submit an offer, or (iii) the methods or factors used to calculate the prices offered.” See FAR

52.203-2.       Moreover, even on contracts below the $750,000 TINA threshold, procurement



11
     Federal Acquisition Regulation; Definition of Cost or Pricing Data, 48 C.F.R. § 2.101.


                                                   28
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 33 of 116. PageID #: 1608



officers are directed to obtain, and contractors are expected to provide “whatever data the

contracting officer needs in order to determine fair and reasonable prices.”

       68.     Notwithstanding these regulations, TransDigm trained its employees to avoid

providing cost information by any means possible, including avoiding the TINA threshold

however they could. The reason for this was simple. TransDigm’s prices were so grossly out of

line with their costs that the Government never would have paid them had they had access to true

cost information. CW 2 recalled that TransDigm’s “standard operating procedure at every

division” was “whatever you do, don’t turn over any cost info.” As CW 3 stated, the goal was to

make sure the Government was kept in the dark in order to justify the exorbitant mark-ups that

the Company was charging, and that Pentagon procurement officers were “never going to get

any cost data out of TransDigm because then [they] can figure out how much [TransDigm is]

making.” CW 4 recalled that “everybody was on the same page” and “fully versed” on how to

avoid hitting the TINA threshold.

       69.     Specifically, CW 4 explained that “the senior execs from TransDigm came down

and met with the sales directors, presidents, and product line managers. They gave us specific

instructions on how to deal with the contracting officers and how to steer the deal to a value that

was below the TINA threshold.” CW 4 recalled that one way in which TransDigm employees

were instructed to avoid the TINA threshold was to avoid signing multi-year or long-term

agreements, which TransDigm defined as “anything longer than a year.” CW 4 explained that

after TransDigm acquired Champion Aerospace, Douglas Peacock held an in-person meting with

all salaried Champion employees, in which he flatly told them “whatever you do, do not sign

l[ong] t[erm] a[greement]s.” Notably, Peacock co-founded TransDigm (along with Defendant

Howley), and served as its CEO from 1993-2001, Chairman from 1993-2003, and was Director



                                                29
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 34 of 116. PageID #: 1609



through 2018. In situations where TransDigm was required to sign a long-term agreement, CW

4 confirmed that it did so with an eye to getting its foot in the door – only to raise prices later:

“say there’s a long-term Rolls Royce OEM contract. You want to get qualified on their engines.

You sign a contract to hold pricing steady or lower it for a period of time. Then eventually in the

aftermarket you can raise the prices.”

          70.   CW 7 confirmed CW 4’s account. CW 7 recalled that every quarter, “there was

definitely a lunch presentation that discussed how to avoid” hitting the $750,000 TINA

threshold; in fact, CW 7 helped to update the PowerPoint slides used at these presentations. She

further recounted that the directive “was about breaking up orders to avoid hitting” the TINA

threshold, and that Corporate handed down instructions on how to avoid the threshold “multiple

times.”

          71.   Specifically, according to former management level employees of multiple

TransDigm subsidiaries, TransDigm trained its employees to use a myriad of tactics to avoid

Government scrutiny. One method Defendants used was to deceptively break up large contracts

into smaller contracts to artificially avoid hitting the TINA contract price threshold of $750,000,

and thereby triggering the requirement to provide detailed “certified cost or pricing data” to

ensure that the Government pays a fair and reasonable price. As such, TransDigm sought to

keep its contracts below the TINA threshold of $750,000. CW 4 recalled another tactic used

would be for a subsidiary to tell a customer that it could not predict the price for a whole year’s

worth of product, and that therefore the customer had to order in separate tranches, thus keeping

the price under the TINA threshold. CW 2 revealed that TransDigm even had a name for this

practice: “spot buys.”




                                                30
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 35 of 116. PageID #: 1610



       72.     CW 7 also recalled specific discussions of “how to handle backlash” from DoD

cost audits, and “how to handle the government” at quarterly financial reporting meetings that

she helped with, the yearly and bi-yearly sales conferences, operations conferences, and leader

conferences. CW 2 also confirmed that TransDigm made a practice of hiding cost information

from the Government any way it could.

       73.     Indeed, according to one source quoted by The Capitol Forum, “the government’s

going to ask for everything, they’re going to tell you I need to see your cost basis. And if it’s

under 750,000 my answer is no. And if he says well I can’t buy it if you don’t do it I say fine

well you can’t buy it any other place anyway. Here, buy it from my distributor instead of me. My

distributor, he’s going to show his cost basis, it’s the invoice he gets from me. When you’re sole-

source and the only IP, they’re going to have to come to you eventually.”

       74.     According to another source interviewed by The Capitol Forum, “the expectation

was if you’re going to be below the TINA threshold, you’re going to get every penny you could

get. So discrete purchases, end of the year purchases where DLA comes in and says ‘I want 100

[XXXX]’ and my OEM price on those is say, 8500 bucks, I should be getting 15, 16, 17

thousand a piece” from the Government. In response to a question regarding whether the tactic of

charging the Government double the price was something to boost sales at the end of a quarter or

a constant practice, to which the source replied that it was “constant—They don’t have a choice.

They have to buy it from you, you’re below the TINA threshold, you don’t have to let them see

your numbers, they can’t audit you, get the most price you can.”

       75.     As another former employee interviewed by The Capitol Forum explained, the

Company could also use geographically-dispersed distributors to artificially split up a contract:

       If the Government comes to me for [$]2.1 million in spares, that’s auditable right?
       Because it’s above the [$]750,000 threshold, so it’s going to limit my

                                                31
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 36 of 116. PageID #: 1611



       profitability. But if I’m working out of a North American distributor, a European
       distributor, and an Asian distributor, that [$]2.1 million now will only be
       [$]700,000 out of each one.

       76.     The former employee noted that, in fact, it was a violation of the defense

acquisition regulations to split up a contract in this way without a “compelling reason,” so

employees were trained to effectively fabricate purportedly “compelling reasons,” i.e. to mislead

the Federal Government. For example, the former employee said, “my compelling reason could

be, look, it’s geographically distributed, each of those markets has a different requirement, it’s

the best way for me to administrate and service the need, the interest of the Government is best

served with my working through these three distributors instead of doing it all out of one. And

now I’ve avoided the TINA threshold, which means I get more profit.”             In other words,

TransDigm’s justifications for breaking up its contracts were bogus, and were purely invented to

avoid the TINA threshold and thus maximize profit and minimize scrutiny.

       77.     Defendants also pressured employees to provide procurement officers with

falsified “commercial” pricing information to justify inflated sale prices and avoid cost

disclosure. As stated above, Federal acquisition regulations provide for a “commerciality”

exception that exempts federal contractors from having to provide detailed cost information

because the commercial marketplace has already set a “fair and reasonable” price for the item, so

that less independent justification of the price is required. Defendants sought to fraudulently

take full advantage of this exception, without disclosing the required information. CW 2 recalled

that the commerciality exception was a “huge tool” and “the way to go” for the Company,

whereby TransDigm and its subsidiaries could avoid disclosing cost information.            CW 2

elaborated that it was “standard speak” and “company policy” to say that Champion could not

provide cost data, and that “when the government requested cost data, we would say, ‘we don’t

do that, but I can provide commerciality.’”
                                               32
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 37 of 116. PageID #: 1612



       78.    CW 4 confirmed that main way TransDigm avoided providing cost and price

backup information to the government contracting officer was “to establish the commerciality

argument.” She explained that:

       You take the military part and create a ‘sketch’ showing how it’s similar to a
       commercial part. It’s not an actual blueprint, but you take the dimensions with
       tolerances off and a few basic numbers (length, etc.). You’d have the commercial
       part on the left and the military part on the right. The commercial part is
       essentially the same. You say [to the government], ‘we sell the commercial part
       for Y,’ and you show him the invoice for the commercial part. They [the
       government contracting officers] look at the two drawings, and say, ‘that’s fine.
       That’s what we need.’ They just wanted some piece of paper. And then you’ve
       established commerciality.”

       79.    CW 4 would “routinely” create these commerciality arguments “to justify the

price of parts [TransDigm] sold” to the government. “Every time someone would ask for cost,”

CW 4 recalled, “we would go through this commerciality thing.” CW 2 noted that she and her

colleagues would generally “cherry pick[]” invoices with high prices to establish commerciality.

She further described this process as one that TransDigm used to “get around the requirement to

open the corporate kimono and reveal cost information.”

       80.    Significantly, however, in order to take advantage of the commerciality exception,

contractors were required by law to provide adequate commercial sales data to demonstrate a

market price, and DFARS specifies that this sales data must include “any related discounts,

refunds, rebates, offsets, or other adjustments.” See 48 C.F.R. §§ 215.401, 252.215-7010. While

TransDigm regularly provided large rebates to its commercial customers—often 25% or more—

The Capitol Forum revealed that TransDigm would not disclose these rebates to the Government

in its “commercial” sales data, thus dramatically inflating its true commercial sale prices. CW 4

confirmed The Capitol Forum’s revelation, explaining that government contracting officers

“never knew about rebates, they never knew about price difference after rebates kicked in [for



                                               33
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 38 of 116. PageID #: 1613



commercial customers].”        CW 4 reiterated: “we would never mention the rebate” to the

government contracting officer.

         81.    CW 4 explained how TransDigm’s subsidiaries would exploit the rebates it paid

to commercial customers to hide its true commercial sales prices from the government:

         There’s the 737 airplane. It has an engine called a CFM56. The engine has a part
         on it called the jet engine igniter. Delta and Air France and United have them.
         Sun Country Airlines has them. Delta and United and Sun County pay different
         prices because they have different purchasing power based on their fleets. Sun
         County is a little bitty airline. When you sell that part to [the distributor] Aviall,
         which is gonna sell them to all of [those airlines], it goes out at a price. And it’s
         gonna be somewhat of a discount off of the list price. Let’s say 20%.

         When Aviall puts all those igniters in a bin -- they could go out to any of those
         airlines -- when they go to Delta, [Aviall] reports back to us, “We sold to Delta at
         a lower price, so you have to rebate us the difference.” When it goes out to Sun
         County, it goes out at full price and there’s no rebate. I did a commerciality thing
         with the government -- the F-16 igniters look an awful lot like [these igniters]. So
         I used the invoice to Aviall when I sold them at full price to justify the price I sold
         the others at.

         The government says “Ok, they look the same, that’s fine.” Truth is, I didn’t sell
         them at $500, because I was rebating based on which customer they were going
         out. The government could never figure it out.

         82.    Former TransDigm employees interviewed by The Capitol Forum further

confirmed that TransDigm concealed rebates it paid to commercial buyers from the government.

As one former TransDigm employee interviewed by The Capitol Forum explained, “we had a

Government price list, and it was exactly the same as our list price that we offered for sale to our

distributors” who sold to commercial customers, such as airlines. However, in reality, the

distributors sold to commercial customers for less than the list price, at which point TransDigm

rebated the price difference to the distributor. Thus, the “list price” did not reflect the true

commercial sale price. The former employee provided the following example to The Capitol

Forum:



                                                   34
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 39 of 116. PageID #: 1614



       [W]e showed that we sold everything to Aviall [a major TransDigm distributor],
       and if the purchasing agent pushed us too hard, we would show that we would
       have shipped an invoice, a boat load of [Part X (actual part name withheld to
       protect identity of source)], so we would show a nice healthy volume of [Part X],
       that went out at list price, and that’s all we had to prove. We didn’t have to admit
       that we were ultimately rebating to the distributors based on these contract prices.

       83.    The Capitol Forum also confirmed with another former employee that it was a

common practice to provide inflated invoices to the Federal Government without disclosing

price-adjustments for rebates. In many cases, the undisclosed rebates created an enormous

difference between the inflated list price and the actual sale price that TransDigm ultimately

charged the U.S. Government:

       Rebate grows with price increase. We asked one of the former employees about
       the effect price increases on a part would have on the rebate, and posed this
       question: “Let’s say Aviall has a contract with United, and the list price is $100,
       and the contract price is $80, and so the rebate is $20. TransDigm comes in and
       buys the subsidiary, and the list price becomes $150, but Aviall is still under
       contract with United for $80, and so the rebate becomes $70. But when
       TransDigm is selling to the Government, they are saying, ‘list price is $150,’ even
       though Aviall is getting a $70 rebate?” To which the former employee responded,
       “That’s right.”

       84.    Two sources who used to work at the same TransDigm subsidiary told The

Capitol Forum about another means by which TransDigm would abuse the commerciality

exception to hide its true costs. These former employees applied the commerciality exception to

products that should not have been eligible for the exception because the products were not

actually available commercially.

       85.    The directive to fraudulently invoke the commerciality exception to inflate prices

paid by the government came directly from TransDigm’s most senior executives. CW 4 stated

that “TransDigm raises prices on the military parts every year and will not provide cost

information. That’s an actual edict coming down from the top.” She knew this because,

“[w]hen I was there, the senior execs from TransDigm came down and met with the sales


                                               35
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 40 of 116. PageID #: 1615



directors, presidents, and product line managers. They gave us specific instructions on how to

deal with the contracting officers and how to steer the deal to a value that was below the TINA

threshold.” CW 4 recalled that in 2007, former TransDigm President and Chief Operating

Officer Ray Laubenthal conducted an in-person, “special meeting” at Champion Aerospace,

during which he “coached” employees how to exploit the commerciality exception.12 CW 4

recalled that this meeting came on the heels of the DoD’s 2006 audit (described in Section

V.C.1), and was intended to form “an understanding as to what was required to create

commerciality as a credible justification for the pricing of parts to the government.”

        86.    In addition to this meeting, CW 4 recalled other meetings instructing employees

how to fraudulently exploit the commerciality exception. CW 4 explained that “you were

coached by your sales management on how to avoid providing cost data and alternatives to

providing it—mainly, the commerciality argument.” CW 4 recalled that TransDigm executives

explained that the government would relent because “it’s more important to keep F-16s flying

than get trapped in a paperwork war” because TransDigm “has monopoly.” CW 2 confirmed

CW 4’s accounts of these meetings, recalling that “there were weekly meetings with the

President of [Champion] where we were told to establish commerciality.” She explained that the

message of these meetings was, “do not give cost data, establish commerciality instead. That’s

how I learned how to do it. And I did plenty of it while I was there.”

        87.    In addition to instructing employees to break up large contracts and manipulate

commercial pricing, Defendants also trained employees to deny and obstruct any Government

request for cost or pricing information, and, if audited, obscure the Company’s cost basis—


12
  Laubenthal retired as President and COO in 2014, but currently sits on TransDigm’s Board of
Directors.


                                                36
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 41 of 116. PageID #: 1616



including by providing distributor costs, as opposed to TransDigm’s true costs, wherever

possible—and to use pressure tactics to wear down procurement officers to get them to accept

higher prices.

       88.       Indeed, according to former management-level employees of multiple subsidiaries

that spoke to The Capitol Forum, TransDigm instructed its employees to “challenge every single

[cost information] request from a prime or an auditor,” and to determine what information was

“required” based on a “very strict, limited interpretation of what the regulation requires us to

do,” i.e. on the narrowest possible reading of what information they were required to provide.

Further, employees were told to “do everything we possibly could to avoid an audit. And if we

had to succumb to an audit, we were to challenge every single request for data.”

       89.       Further, while TransDigm trained its employees that avoiding an audit altogether

was always the goal, it was not always avoidable. For example, when TransDigm acted as a

subcontractor for a prime contractor such as Boeing, the prime contractor sometimes forced

TransDigm’s subsidiaries to submit to audit.         In those scenarios, TransDigm trained its

employees in tactics to stall, obstruct, and/or obscure the audit process, including inflating cost

basis to justify exorbitant profits. For example, one former employee specifically described how

TransDigm instructed its employees to inflate the cost of production when audited: “[t]he

guidance would be something like, if during an audit you’re required to show an hourly rate for

technicians, find the most expensive technicians that have to do with the specific product and if

the auditor wants to include a wider pool of employees, you challenge that.” This allowed the

subsidiary to establish an artificially high cost-basis for purposes of the audit, which benefitted

the Company since its contracts with the Government typically determined allowable profit




                                                37
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 42 of 116. PageID #: 1617



based on “cost,” (e.g. 8% profit allowed over cost), so that the larger and more inflated

TransDigm’s cost basis, the larger its total allowed profit.

       90.     Defendants were well-aware of these obfuscating tactics. A former employee

interviewed by The Capitol Forum recalled that during the quarterly meetings, “we did talk

amongst ourselves about how to get procurements with the government and how to not hit the

targets to where they’re looking at our books, so we could get the better margins on our parts.”

       91.     All told, Defendants used every fraudulent trick in the book to price gouge the

U.S. Government. In turn, Defendants’ fraud had a massive real-world impact on the military’s

ability to maintain combat-readiness. Indeed, as stated by the DoD Office of Inspector General

in its audit report on TransDigm, the rapidly increasing cost of component parts was significant

because of “its adverse impact on the DoD challenge to maintain a superior level of combat

readiness and force structure as well as improve equipment quality and responsiveness. Since the

terrorist attacks of September 11, 2001, and with the ongoing operations in Afghanistan and Iraq,

demands for spare parts have increased. The procurement of spare parts is essential in assisting

war fighters with carrying out their missions.”

               3.      Former Employees Confirm that TransDigm’s Most Senior Officers
                       Ordered Subsidiaries to Hide the Company’s Identity as a Parent
                       Entity in Violation of Government Regulations Designed to Detect
                       “Waste, Fraud and Abuse”

       92.     Former employees of TransDigm confirm that, during the Class Period, the

Company’s senior officers, including Defendant Howley, ordered several subsidiaries to conceal

the true cost of the Company’s product parts (and thereby its price-gouging) by fraudulently

masking that TransDigm was the parent company of several subsidiaries. In blatant violation of

Federal regulations, TransDigm failed to disclose that it was the parent company of one-third of

its subsidiaries that registered with the System for Award Management (“SAM”) database, thus


                                                  38
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 43 of 116. PageID #: 1618



deliberately thwarting Federal regulations designed to prevent “fraud, waste and abuse of

taxpayer dollars” through detection of “Federal spending patterns across corporations.”

         93.    Specifically, Federal Acquisition Regulations (“FAR”) require Government

contractors who register with the SAM database to disclose whether they are owned by another

entity, and to identify the parent entity by legal name and by the parent entity’s unique

Commercial and Government Entity (“CAGE”) code—an identifier assigned to suppliers to

government and defense agencies as well as to governmental entities by the Defense Logistics

Agency.

         94.    The purpose of these requirements is to track the Government’s total spending

across a specific company and obtain more insight into supply chain traceability. As further

explained on the Federal Service Desk’s website, “FAR 52.204-17, Ownership or Control of

Offeror, requires entities to enter the immediate and highest-level owners CAGE Codes when

registering in SAM. This is a self-certification by the offeror.”13

         95.    This rule was specifically designed to provide greater “transparency and

reliability of data,” and “to facilitate achievement of rigorous accountability of procurement

dollars.”14 Further, the rule “[i]ncreased transparency and accuracy of procurement data,” which

would “broaden the Government’s ability to implement fraud detection.” The purpose of the

rule was to “(1) support successful implementation of business tools that seek insight into

Federal spending patterns across corporations; (2) facilitate traceability in the tracking of

performance issues across corporations; (3) provide insight on contractor personnel outside the

United States (at a corporate/full organization level); and (4) support supply chain traceability

13
      https://fsd.gov/fsd-gov/answer.do?sysparm_kbid=03722bca6fcc710045b164826e3ee4a7&
sysparm_search=
14
     https://www.gpo.gov/fdsys/pkg/FR-2014-05-30/html/2014-12387.htm.


                                                 39
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 44 of 116. PageID #: 1619



and integrity efforts. The use of the CAGE code provides a Government-managed unique

identifier for these entities, and the final rule provides a mechanism for the entities themselves to

identify their hierarchical structure to the Government.” In other words, the regulation was

designed to help detect widespread fraud or abuse across multiple subsidiaries—the exact

scheme that TransDigm was perpetrating.

       96.     In violation of this important Government regulation, TransDigm deliberately hid

its identity as the parent company of at least twelve subsidiaries that sold products to the U.S.

Government. Since the SAM database required registrations to be updated on at least a yearly

basis, these TransDigm subsidiaries submitted incorrect information more than once. In fact,

some of the subsidiaries, like Skurka and Avionics, had been owned by TransDigm for well over

a decade. By failing to list TransDigm as a parent entity, these subsidiaries prevented the

Government from linking price increases across a range of seemingly separate companies to one

single entity (TransDigm), a practice that affected procurement decisions and the transparency of

pricing information.

       97.     Indeed, Michelle McCaskill, the Chief, Media Relations Public Affairs Office

Defense Logistics Agency, stated, the “DLA aggregates spend based on the Commercial and

Government Entity (CAGE) program. A company with multiple CAGEs should ensure they have

a Parent CAGE and tie their other CAGEs to that CAGE to ensure all of their spend is

considered.” Ms. McCaskill also stated “it is a requirement per FAR 4.18 that companies identify

their ownership when establishing their CAGE codes. It is thus incumbent on the supplier to

meet this requirement.”

       98.     The importance of CAGE codes is underscored by the DLA’s decision to cause

CAGE codes to expire to improve “data quality.” A CAGE code revoked if a company does not



                                                 40
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 45 of 116. PageID #: 1620



keep its SAM registration up to date and accurate. According to the DLA release regarding

expiration, “Taking action to expire CAGE codes is a step in the right direction for data

quality… Ultimately, the goal is to provide current and correct information to everyone using

this data.”

        99.     Indeed, the fact that TransDigm subsidiaries failed to identify that TransDigm was

their parent company was neither an accident nor an inadvertent mistake. The registration form

requiring this information was not complicated or tricky. To the contrary, the registration form

includes the clearly stated question: “Does another entity own or control the entity you are

registering?” Registrants have only two choices: they may click “yes” or “no.” Remarkably, a

full one third of TransDigm’s registered subsidiaries that filled out this form all inadvertently or

mistakenly clicked “no.” Indeed, these omissions were so egregious that Congressman Ro

Khanna made them a focus of his March 20, 2017 letter to the DoD Inspector General, asking

him to initiate a formal investigation of the Company. The twelve TransDigm subsidiaries are

listed below:




                                                41
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 46 of 116. PageID #: 1621




       100.    The SAM form itself is clear that filing inaccurate reports—thereby making it

more difficult for the Government to track spending—carries significant penalties. On the final

page of the certification form, registrants are asked to review all information to ensure accuracy.

This page also requires the registrant to confirm that they have read and understood all FAR

provisions relating to their application, including the provisions in FAR 52.204-17 “Ownership

or Control of Offeror.” Upon submitting a filing and under penalty of perjury, TransDigm

employees read the following disclosure:

       By submitting this registration, you are certifying the information is accurate and
       complete. Knowingly providing false or misleading information may result in
       criminal prosecution under Section 1001, Title 18 of the United States
       Code. Criminal Penalties could include imposition of a fine, imprisonment or
       both. You may be subject to other remedies as well, including, but not limited to,
       administrative remedies, such as suspension and debarment; ineligibility to
       participate in programs conducted under the authority of the Small Business Act;
       or civil liability under the False Claims Act.




                                                42
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 47 of 116. PageID #: 1622



         101.   Furthermore, an April 2017 The Capitol Forum report concluded that (i)

TransDigm and its subsidiaries would not disclose the Company as its parent to avoid linking

price increases to TransDigm, and (ii) an additional rationale for this practice was to create the

false impression that bids from two separate TransDigm subsidiaries were independent and

“competitive” with one another, without drawing attention to their shared parent company. The

Capitol Forum sent a Freedom of Information Act (“FOIA”) request to the DLA, and FOIA

returns showed that at a minimum, two out-of-compliance TransDigm subsidiaries were bidding

against each other and were not registered as TransDigm subsidiaries according to historical

SAM data.

         102.   In addition to data evidencing that subsidiaries did not file accurate ownership

disclosure forms with the Federal Government, high-ranking former employees confirmed

TransDigm’s senior executives, including Defendant Howley, ordered the subsidiaries’

relationships with TransDigm to be hidden. Indeed, CW 2, a former Business Unit Manager for

TransDigm subsidiary Champion, confirmed this practice, recalling that Champion deliberately

removed TransDigm’s name from its business cards because the presence of TransDigm’s name

“made it difficult to do business.” CW 2 added that the decision to remove TransDigm’s name

came “straight from corporate,” and that Howley and other “C-level” management directed it;

indeed TransDigm “did everything they could not to advertise that each company was owned by

them.”    CW 2 particularly recalled that around 2011, Boeing did not want to work with

TransDigm because the Company was “so brutal with its pricing” that Boeing placed TransDigm

on a “no new business” list, referred to as the “naughty list” – meaning that for about a year,

TransDigm was barred from selling to Boeing. CW 2 described the intentional obfuscation of

TransDigm’s corporate ownership as a way of circumventing this prohibition and to maintain the



                                               43
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 48 of 116. PageID #: 1623



Company’s dealings with Boeing. TransDigm’s practice of avoiding disclosure of its identity as

the parent company of its subsidiaries was thus a vital component of its scheme to mislead its

customers, including the Government.

       103.    Moreover, former employees at TransDigm subsidiaries interviewed by The

Capitol Forum stated that TransDigm created a culture in which employees were not supposed to

actively disclose a connection to the Company. According to one former employee, TransDigm

instructed its employees “to not volunteer” the fact that TransDigm was the parent company of

their subsidiary, and to “keep a low profile when possible.” Another former employee echoed

that statement, stating that the subsidiary’s president “told me [that] we never want to portray

that we’re part of” TransDigm.

       104.    All three former employees interviewed by The Capitol Forum also independently

discussed the practice of keeping the TransDigm logo off of business cards. According to one

former employee of Skurka, “we actually had our business cards at Skurka that said ‘A

TransDigm Company’ and the very first thing that my boss did when he saw [them]… was throw

away all the business cards because it said ‘A TransDigm Company’ and came out with new

business cards that just said Skurka.”

               4.      TransDigm’s Network of Captive Distributors Mimics the Aesthetics
                       of a Competitive Market, Further Allowing TransDigm to Defraud
                       the Government

       105.    In addition to deliberately concealing TransDigm as the parent entity of its

subsidiaries, the Company’s illicit business practices included hiding cost structures through its

use of exclusive distributors. In order to support its monopolistic price-gouging and avoid

detection, TransDigm subsidiaries used exclusive distributors to make bids appear competitive so

as to not attract Government attention. Also, if audits were required, this operational structure



                                               44
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 49 of 116. PageID #: 1624



meant that Government procurement officers would audit the exclusive distributor, rather than

TransDigm itself.

       106.    These practices violated Federal regulations requiring TransDigm to provide

truthful and complete information regarding cost basis for products sold pursuant to DoD

contracts. In addition, FAR Part 15, “Contracting by Negotiation,” defines when adequate

competition exists so that contracting officers can rely on competitive bidding to determine a fair

and reasonable price for the military’s goods.        Specifically, FAR Part 15.403-1(c)(1)(i),

“Adequate Price Competition,” states that a “price is based on adequate price competition if two

or more responsible offerors, competing independently, submit priced offers that satisfy the

Government’s expressed requirement…” The Acquisition Guide for the Defense Supply Center,

Columbus, Ohio (“DSCC”)—which purchased many products from TransDigm subsidiaries—

echoed this provision.    DSCC Acquisition Guide, Part 13, discusses price reasonableness

determinations, stating: “Competitive quotations from two or more sources will normally

produce a price that can be determined fair and reasonable.”

       107.    Throughout the Class Period, TransDigm implemented structures to fraudulently

take advantage of these “competitive” bidding provisions. For instance, TransDigm would use

exclusive distributors, or non-manufacturers to serve as TransDigm’s sole representative for

certain Government sales. As stated by the DoD in a 2008 Audit of an exclusive distributor for a

TransDigm subsidiary: “Distributors serve as ‘middlemen’ who perform all of the administrative

tasks necessary to respond to and fill Government orders, including quoting, procuring, and

receiving the item from the manufacturer and selling and shipping the item to the Government.

The distributor model adds a duplicate layer of administration and shipments to the traditional

procurement process.”



                                                45
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 50 of 116. PageID #: 1625



       108.    When a vendor like TransDigm is a monopoly supplier, that supplier is required

to turn over its cost information about the product to the Government, or allow the Government

to conduct a thorough review to determine the likely cost of the product. However, by setting up

a network of captive distributors to mimic the aesthetics of a competitive market, TransDigm

was able to evade these rules and regulations, and hide the true cost of its products.

       109.    Rather than bid directly for a Government contract, TransDigm would essentially

bid through a captive distributor. TransDigm would sell its product to the distributor, and that

distributor would then bid on the contract. On its face, the bid would appear “competitive,”

because other companies looking to submit a bid could purchase the product directly from the

distributor that had the exclusive rights to the TransDigm part. However, in reality, the bid

would not be competitive, because the TransDigm distributor would always have the lowest

price to offer. That was because the distributor acquired the part directly from TransDigm, and

the distributor would obviously charge the competitors a higher price for the product than the

distributor had itself paid for it. Thus, when the distributor bid on the contract, its bid would

invariably be lower than any competitors’ bid.

       110.    Significantly, as set forth above, TransDigm had long been on notice that this

practice violated DoD regulations, and resulted in “unfair” bids that concealed a monopolistic,

non-competitive market. In fact, the 2008 Audit identified this practice taking place involving

Skurka Aerospace, Inc., a TransDigm subsidiary, and its exclusive distributor, Dutch Valley

Supply. The 2008 Audit noted that, with this type of exclusive distribution arrangement, “it is

clear that competition will not be independent or fair, because Dutch Valley Supply, as the

single-source distributor, inherently controls its ‘competitors’ costs and delivery, which gives

unfair insight and a decided advantage in winning awards over its ‘competitors.’” In addition to



                                                 46
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 51 of 116. PageID #: 1626



expressing disdain of the exclusive distributor model, stating that it “increased lead times and

associated inventory levels,” the 2008 Audit notably found that the Government was paying

more than fair and reasonable prices and “this valuable procurement money will not be available

to support other urgent warfighter needs.”

       111.    Despite the DoD OIG’s finding regarding the use of exclusive distributors,

TransDigm continued to use this practice, even those affiliated with Dutch Valley. In fact,

Skurka used ECI Defense Group, an affiliate of Dutch Valley, as the exclusive distributor for its

“connectors,” for which Skurka was a sole source manufacturer. For example, in April 2012, ECI

Defense, and two other distributors, Pioneer Industries (“Pioneer”) and BDS Supply (“BDS”), all

placed bids on a Government solicitation for 59 connectors. Because ECI Defense inherently

controlled its competitors’ costs and delivery, ECI’s bid was approximately 15% less than the

bids submitted by Pioneer and BDS. In sum, Pioneer and BDS were unable to engage in true

competitive bidding, as shown in the diagram below.




                                               47
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 52 of 116. PageID #: 1627



          112.   Prior to its acquisition by TransDigm, Skurka sold the part directly to the DLA.

After the acquisition and the shift to sales through distributors, TransDigm tripled the per unit

price. However, TransDigm was able to mask this massive price increase because the DLA

procurement officer saw that there were three bids, determined that the price was reasonable

because there had been a competitive bidding process, and awarded the contract to the lowest

bidder.

          113.   This structure was repeated on numerous occasions. Indeed, it was standard

practice that as soon as TransDigm acquired a company that sold directly to the Government, it

would immediately insert an exclusive distributor as the middle-man between the subsidiary and

the Government. Year over year, TransDigm increased its reliance on distributors for sales of

sole-source parts to the Government. In 2012, distributor sales comprised 48% of sales, yet by

2016 distributors accounted for 64% of sales.

          114.   In addition to the fact that “competitive” bids attracted less Government

procurement scrutiny, TransDigm would also get the added benefit of hiding its identity as the

monopoly supplier behind the product. CW 1 corroborated this practice, giving the example of

AdelWiggins’ use of distributor Dutch Valley in its deals with the Government for the sole

purpose of avoiding cost scrutiny: “Because we are bidding it through Dutch Valley, we were

shielded even with TINA.” Indeed, as CW 1 put it: “Once we [the salespeople] realized [bidding

through Dutch Valley] shielded us, we didn’t have to worry about a price breakdown or

justifying our price” to the DLA. CW 1 bluntly concluded “the main reason we used Dutch

Valley was to shield us from being audited.” CW 4 similarly explained that TransDigm used

distributors “to shield from the blowback of increased prices.”




                                                48
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 53 of 116. PageID #: 1628



       115.    Moreover, even if the Government asked the distributor for its costs to justify any

questions into whether the price was fair and reasonable, the distributor was often labeled as the

prime contractor and thus received the audit attention. Under this labeling, the price points of the

distributor would be reported to procurement officers, as opposed to the substantially lower

source costs incurred directly by TransDigm.

       116.    In addition, in many cases TransDigm had de facto control over these distributors,

making them little more than shell middlemen used for the sole purpose of inflating prices,

hiding costs, and creating the illusion of competition. CW 4 recalled comment by one of

TransDigm’s Executive Vice Presidents: “distributors are whores.” Indeed, as former employees

confirmed in a March 2017 The Capitol Forum report, distributors agreed to be TransDigm

pawns because the Company allowed these distributors to maintain a 15-20% margin (much

higher than with non-exclusive distributors) on the TransDigm parts that they sold, which were

especially lucrative given that many of these parts had already received a substantial increase in

cost as a result of TransDigm acquiring them.

       117.    Maintaining de facto control over the distributors also allowed TransDigm to

offload excess products onto the distributors in order to further artificially inflate the Company’s

own financial metrics. CW 4 explained that “what we did when we needed to make inventory is,

we stuff the distributor with inventory,” sometimes millions of dollars’ worth. She explained that

distributors would accept large amounts of inventory because “TransDigm buys stuff that

turns—it’s like milk and bread. Milk and bread are always going to turn, doesn’t matter if the

economy is good or bad. So TransDigm is good at figuring out the things that are going to

constantly need to be replenished. They’re consumable parts.”




                                                49
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 54 of 116. PageID #: 1629



       118.    CW 2 confirmed the accounts of the former employees interviewed by The

Capitol Forum. She recalled times where Champion would ask a distributor to hold an additional

$200,000 to $300,000 worth of product to “fill the channel.” TransDigm and Champion would

count this as a sale, but if the demand was not there, the product would just “sit[] in the channel.”

CW 2 recalled that filling the channel would occur when Champion was “shy on sales and

needed to hit a number for Wall Street.” “Sales didn’t come from market demand,” she said.

Instead, Champion was “stuffing the channel.”

       119.    CW 5 also confirmed TransDigm’s fraudulent channel stuffing practices. She

recalled that “sometimes at the end of the fiscal year if we weren’t going to make our numbers,

the President, Jeff Zielinksi would call Jupiter [AdelWiggins’ Japanese distributor] and ask them,

‘can we ship all these products?’ And they would allow us to ship to them to make numbers for

the month or the year and then they would return [the products] to us.”

       120.    The Capitol Forum interviewed three former management-level employees at two

different TransDigm subsidiaries who confirmed that TransDigm upper management placed

intense pressure and financial incentives on subsidiaries to hit revenue targets, which led

subsidiaries to push inventory on distributors. One of those employees explained to The Capitol

Forum that “it’s all about timing when recognizing sales that can count toward meeting the

street’s expectations,” and that “you can recognize revenue when you deliver to a distributor.”

The former employee continued, “you need additional sales to hit the target? Well, you can get

them to take a bunch of inventory maybe a little early, right?”

       121.    Another former employee of a TransDigm subsidiary noted to The Capitol Forum

that “you will absolutely stick [the distributor] with as much as necessary. In fact, TransDigm

will call the divisions the last week of the quarter and poll them to find out how much finished



                                                 50
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 55 of 116. PageID #: 1630



goods inventory they have available to ship to distribution. They will then send out a coordinated

plan to the divisions to ship sufficient product to make the quarter. I’ve seen distributors loaded

up with as much as a years’ worth of inventory on certain high margin part numbers just so the

company makes a quarter or their fiscal year.”

       122.    These distributors were also utterly dependent on TransDigm for their business—

in many cases, 40%, 50% or even 70+% of a distributor’s business came from TransDigm parts.

For example, The Capitol Forum determined that over 73% of sales to DoD by distributor Carp

Industries were comprised of TransDigm components, giving TransDigm de facto control over

Carp Industries. Use of a “distributor” in such circumstances had no legitimate business purpose

and instead was intended solely to insulate TransDigm from Government audits and cost

scrutiny, to protect TransDigm’s grossly inflated pricing, and fabricate the appearance of

legitimate “competition” between TransDigm’s exclusive distributor and other suppliers.

               Defendants Were Well-Aware That TransDigm Had a Demonstrated History
               of Repeatedly Price Gouging the Government

               1.     The DoD’s 2006 Audit Highlights TransDigm’s Violation of Rules
                      Requiring Cost Disclosures and Fair and Reasonable Pricing

       123.    Prior to the start of the Class Period, Defendants had long been on notice that

TransDigm repeatedly engaged in a multitude of unlawful practices that were specifically

implemented to circumvent federal procurement regulations.         TransDigm engaged in these

practices in order to conceal from procurement officers the Company’s true cost of its products

and to justify exorbitant price increases for DoD contracts, thereby maximizing TransDigm’s

revenues.

       124.    On February 23, 2006, the DoD Office of the Inspector General issued an audit

report entitled, “Acquisition: Spare Parts Procurements From TransDigm, Inc. (D-2006-055)”

(the “2006 Audit”). The report stated that the 2006 Audit was initiated to investigate TransDigm

                                                 51
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 56 of 116. PageID #: 1631



subsidiary AeroControlex for “charging the Defense Logistics Agency excessive prices and

using the commercial item definition to avoid the Federal requirement to provide cost or pricing

data.” The “commercial item definition” referenced in the 2006 Audit refers to the Federal

acquisition regulation that provide for a “commerciality” exemption. This provision, in many

cases, exempts federal contractors from having to provide detailed cost information to justify its

pricing where an item is also sold commercially. Essentially, the rationale of this exemption is

that the commercial marketplace has already set a “fair and reasonable” price for the item, so that

less independent justification of the price is required.

       125.    The 2006 Audit cited the specific legislative and federal regulation guidance that

forms the foundation of the Government’s dealings with defense contractors, particularly sole-

source suppliers like TransDigm. For instance, the “Truth in Negotiations Act of 1962 (TINA)

allows DoD to obtain cost or pricing data (certified cost information) from Defense contractors

to ensure the integrity of DoD spending for military goods and services that are not subject to

marketplace pricing.”     Similarly, Federal Acquisition Regulation (“FAR”) 15.402 “Pricing

Policy” requires that contracting officers “purchase supplies and services from responsible

sources at fair and reasonable prices,” and provides that “[c]ontracting officers can determine fair

and reasonable prices based on adequate competition, information related to prices such as price

analysis, or information related to costs.”

       126.    The 2006 Audit’s initial objective was “to evaluate whether prices charged by

AeroControlex . . . were fair and reasonable,” the DoD-IG quickly “expanded [its] scope of

review to AeroControlex’s parent company, TransDigm, and all its subsidiaries,” including

AeroControlex, Adams Rite Aerospace, AdelWiggins, Champion Aerospace, and Marathon

Norco Aerospace. The 2006 Audit also noted that of TransDigm’s $293.3 million in net sales in



                                                  52
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 57 of 116. PageID #: 1632



2003, “28 percent [was generated] from the defense sector, with DoD as TransDigm’s largest

customer.”

       127.      The 2006 Audit noted that for a coupling assembly that had increased in price

over 21% in the span of just six months, the “Navy Price Fighters requested technical and cost

data from TransDigm to help explain the price increases from September 2002 to April 2003, but

TransDigm refused to provide the information.” The inexplicable and unjustified price increase

for this coupling was symptomatic of TransDigm’s practice as a whole. The 2006 Audit found

that, with respect to the commerciality exception, “TransDigm applies a commercial pricing

strategy to its sole-source military-unique items although no commercial market exists to

establish reasonable prices by the forces of supply and demand for the vast majority of items.

This pricing strategy results in overpriced spare parts and increases the burden placed on the

DoD budget.” In particular, the DoD IG found that TransDigm’s subsidiary AeroControlex

“refused to provide more detailed cost data to support the substantial price increase” of an F-15

fighter oil pump assembly that had increased in price over 71% in just 21 months.

       128.      In all, the 2006 Audit concluded that the Defense Logistics Agency (“DLA”) paid

TransDigm $5.3 million more than the fair and reasonable price for 77 parts, observing that:

       When contracting officers requested information other than cost or pricing data to
       support substantial price increases, TransDigm routinely refused to provide the
       requested data. TransDigm’s refusal to provide requested information delayed
       negotiations, resulting in longer administrative lead times, rising military
       demands, and in some cases urgent procurements. . . .

             •   TransDigm does not provide informal cost breakdowns or cost data for
                 small purchases.

             •   TransDigm is unable to provide a cost breakdown for orders under
                 $100,000.

             •   TransDigm no longer offers cost breakdowns.

             •   TransDigm does not provide cost data for purchases under $550,000.

                                                53
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 58 of 116. PageID #: 1633



           •   TransDigm considers this item proprietary and commercial and will not
               provide any cost breakdown.

           •   TransDigm accepts the Government counteroffer instead of providing a
               cost breakdown.

           •   Due to the total dollar value of the request for quote, an informal cost
               breakdown cannot be prepared at this time. The prices quoted are based on
               TransDigm’s current material costs, labor, overhead, and general and
               administrative rates, which have been audited by the U.S. Government.

           •   TransDigm is unable to provide informal cost breakdowns due to limited
               accounting resources.

           •   TransDigm’s quote is based on increases in material and labor costs.
               Material has escalated [omitted] percent while labor and overhead has
               increased close to [omitted] percent.

           •   TransDigm did not respond to the request.

           •   TransDigm stated it is not the company’s policy to give cost data.

           •   TransDigm offered a lower unit price only if that price is found fair and
               reasonable by the contracting officer.

       129.    With respect to TransDigm’s use of distributors, the 2006 Audit determined that

TransDigm’s tactic of using dealers to feign competition gave it “an inherent advantage in

winning contract awards” due to being the sole-source manufacturer. The DoD OIG noted the

lack of independence between the dealers and TransDigm, stating: “dealers consistently stated

that they do not stock these parts and normally contact the sole-source manufacturer when a

Government requirement becomes known. As a result, the dealers are not independent of the

sole-source manufacturer.”

       130.    Overall, the 2006 Audit investigation concluded that because of “the constraints

of a sole-source contracting environment, Defense Logistics Agency contracting officers were

unable to effectively negotiate prices for spare parts procured from TransDigm subsidiaries,” and




                                               54
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 59 of 116. PageID #: 1634



that the DLA ended up paying prices that were above and beyond “fair and reasonable price for

77 parts” from these subsidiaries, resulting in millions of dollars in added DoD expense.

               2.     The DoD’s 2008 Audit Highlights TransDigm’s Abuse of Exclusive
                      Distributors to Charge Excessive Prices to the Government

       131.    Similarly, on February 6, 2008, the DoD OIG released an audit report entitled

“Procuring Noncompetitive Spare Parts Through An Exclusive Distributor” (the “2008 Audit”).

The 2008 Audit focused its investigation on Dutch Valley Supply, the exclusive distributor for a

TransDigm subsidiary. The review of Dutch Valley Supply purchases “identified significant

problems,” including that the DoD paid 75% more than the fair and reasonable prices for 33

parts and that, if not corrected, the DoD would pay $17.8 million more than the fair and

reasonable price for those same items over a six year period, “and this valuable procurement

money will not be available to support other urgent warfighter needs.”

       132.    The 2008 Audit “found that DoD has paid excessive prices and profit to single-

source contractors for noncompetitive spare parts when cost analysis is not performed; we issued

a previous report on the reasonableness of prices an exclusive distributor (TransDigm).” The

2008 Audit defined an “exclusive distributor” as “a nonmanufacturer that has an agreement with

parts manufacturers to be the sole representative for their Government sales.” The 2008 Audit

emphasized that the use of an exclusive distributor may be abused so as to conceal a

manufacturer’s true costs, resulting in the Government overpaying for goods and supplies.

       133.    For instance, the report highlighted that contracting officers sometimes relied on

competitive bidding to determine that a contract price was fair and reasonable. However, with

this type of exclusive distribution arrangement, “it is clear that competition will not be

independent or fair, because Dutch Valley Supply, as a single-source distributor, inherently




                                               55
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 60 of 116. PageID #: 1635



controls its ‘competitors’’ costs and delivery, which gives unfair insight and a decided advantage

in winning awards over its ‘competitors.’”

       134.    The 2008 Audit also found that the DoD “paid excessive prices and profit to

single-source contractors for noncompetitive spare parts when cost analysis is not performed.”

With respect to the DoD’s dealings with TransDigm’s exclusive distributor, “DoD contracting

officers were unable to effectively negotiate prices or obtain best value for noncompetitive spare

parts procured through Dutch Valley Supply,” which resulted in the DoD paying “75 percent

more than the fair and reasonable prices for 33 parts.”

       135.    The 2008 Audit singled out TransDigm’s Blackhawk helicopter door handle as an

“example of contractors abusing their single-source status by charging the Government

unreasonable prices to make excessive profits, leaving less DoD procurement money to support

other urgent warfighter needs.” “DSCR had to procure the door handles anyway to support the

warfighter.” Regarding TransDigm and the door handles, the 2008 Audit stated:

       In DoD IG Report No. D-2006-055, “Spare Parts Procurements From
       TransDigm., Inc.,” February 23, 2006, we recommended that DLA seek a
       voluntary refund for overpriced parts when the contracting officer made a
       reasonable attempt to obtain cost information but was denied the information. The
       Blackhawk helicopter door handle was one of those items identified. The Chief of
       Competition and Pricing Division, DSCR (Defense Supply Center, Richmond,
       Virginia) requested the refund from TransDigm, parent company of Adams Rite.

       136.    Overall, the 2008 Audit excoriated the exclusive distributor model, concluding

that “we do not see how the distributor model can add sufficient value or be an effective

alternative procurement option for DoD.” The report noted that Dutch Valley claims “that it

provides value to DoD through reduced costs, improved readiness, and increased competition.”

However, the DoD concluded that it was “unable to validate any of Dutch Valley Supply’s

claims and determined that no or negligible added value was provided by the exclusive

distributor.” The 2008 Audit added that “[b]ased on both audits, our experience has shown that
                                                56
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 61 of 116. PageID #: 1636



the dealer competition policy is predominantly being used in an inappropriate way and

unreasonable prices are being wrongly justified as fair and reasonable . . . .”

       137.    Significantly, the 2008 Audit condemned the obfuscation methods of

TransDigm’s subsidiary, concluding that “[b]usiness practices such as these during a time of war

clearly do not provide the best support to the warfighter.”

               TransDigm Insiders Capitalized on the Stock’s Artificial Inflation Through
               Massive, Suspicious Insider Stock Sales

       138.    Defendants capitalized on the fraudulent scheme to personally profit by tens of

millions of dollars. Indeed, Defendant Howley alone materially benefitted from the artificially

inflated price of the Company’s common stock through sales that were highly suspicious in

timing and magnitude. Specifically, while in possession of material, nonpublic information,

Howley sold 144,500 shares of the Company’s common stock at artificially inflated prices—

84% of the common stock that Howley beneficially owned, according to TransDigm’s publicly-

reported Form 4 filings—reaping enormous insider trading proceeds of nearly $38 million:




       139.    Defendant Howley’s massive sales were suspicious because they were not made

pursuant to an SEC Rule 10b5-1 executive trading plan, even though Howley had previously

adopted such a plan for sales made in prior years. In so doing, Howley was able to liquidate a

large position quickly, without delay and restriction, thereby circumventing the very safeguards


                                                 57
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 62 of 116. PageID #: 1637



that 10b5-1 trading plans were meant to provide. Rule 10b5-1 trading plans were established by

the SEC to allow insiders of publicly traded corporations to set up a trading plan for selling

stocks they own.      Specifically, 10b5-1 trading plans allow major shareholders to sell a

predetermined number of shares at a predetermined time. Notably, Defendant Howley’s sales

were instead open-market transactions and were designed to maximize his personal benefit from

the artificial inflation in the Company’s stock price.

       140.    Defendant Howley’s sales were also suspicious because they coincide with peaks

in TransDigm’s share price:




       141.    In addition to Defendant Howley, TransDigm insiders including the Company’s

Vice Chairman, its former CFO, and a number of Executive Vice Presidents, also took full

advantage of the artificial inflation of TransDigm common stock caused by Defendants’

knowingly false and misleading statements. During the Relevant Period, ten TransDigm insiders

from the highest levels of the management team each obtained gross proceeds of $1 million or

                                                 58
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 63 of 116. PageID #: 1638



higher. Moreover, Defendant Howley, Robert Henderson15 and Bernt Iversen16 alone took home

$64 million in proceeds, a vast amount for three individuals.

        142.   Collectively, the insider selling at TransDigm was massive. Just during the period

from May 10, 2016 through June 30, 2016, six insiders sold 198,740 shares for proceeds of $52

million. Of that, Howley accounted for over half alone, grossing $26.5 million by selling

100,000 shares in a single trading day on June 8, 2016. All told, TransDigm insiders sold over

330,000 shares of TransDigm common stock during the Class Period at materially inflated prices

for proceeds of more than $87 million:




15
   Robert S. Henderson served as Chief Operating Officer of Airframe at TransDigm from
October 2014 to December 2016. Henderson is currently Vice Chairman of TransDigm, a
position he has held since January 2017, and also serves as President of AvtechTyee, a
TransDigm subsidiary.
16
   Bernt G. Iversen, II, has been the Company’s Executive Vice President of Mergers &
Acquisitions and Business Development since May 2012. Prior to his E.V.P. role, for over two
decades, he held positions at TransDigm-related companies, including more recently as President
of Champion Aerospace Inc., a subsidiary of TransDigm from 2006 to 2010.


                                                59
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 64 of 116. PageID #: 1639



       143.    Moreover, even when including exercisable options as listed in TransDigm’s

proxy statements, these TransDigm executives’ insider selling still represent material

percentages of their overall holdings. For instance, when including exercisable options as listed

in TransDigm’s proxy statements, Howley, Henderson, Rufus and Graff sold approximately

18%, 26%, 14% and 13% of their total holdings, respectively.

       144.    Defendants were thus clearly motivated to perpetuate the fraudulent scheme

alleged herein in order to benefit from the artificially inflated price of the Company’s common

stock through insider sales that were highly suspicious.

       DEFENDANTS’ FRAUD IS EXPOSED

               The Truth Regarding Defendants’ Fraudulent Price Gouging Scheme Is
               Revealed in Early 2017

       145.    On January 20, 2017, Citron Research (“Citron”) issued a report revealing that

TransDigm was employing an unsustainable business strategy, driven almost entirely by

acquisitions—financed by copious amounts of debt—and by subsequent massive price hikes.

The report detailed that TransDigm’s business model resulted in “egregious price increases

foisted on the Government.” Describing TransDigm as the “Valeant of the Aerospace Industry,”

the report made the shocking disclosure that “TransDigm has been able to use the guise of

multiple shell distributors, who have no pricing power, to make a bid seem competitive when in

reality they are all shills for TransDigm.”

       146.    The report stated that these business practices had allowed the Company to inflate

its profit margins significantly above its industry peers. In addition, the report alleged that the

Company had “thwarted” a prior Government audit into its cost structure by employing a variety

of “stonewalling tactics.”




                                                60
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 65 of 116. PageID #: 1640



       147.    Citron emphasized further that TransDigm’s growth was maintained by its price-

gouging of the Government. As Citron explained:

       The ugly underbelly of TransDigm’s business is that aggressive year-over-year
       price increases are the only thing shielding TransDigm from revealing negative
       organic growth of close to -10%. Any combination of U.S. Government pressure
       and/or OEM’s pressing on their own supply chains will expose their business to
       actual gross revenue contraction and a devastating cut in EPS, followed by
       multiple contraction.

       148.    In reaction to the Citron report, TransDigm’s share price dropped $24.86 per

share, or nearly 10%, from $251.76 per share on January 19, 2017 to $226.90 per share on

January 20, 2017—wiping out $1.3 billion in market capitalization in one trading day.

       149.    On March 9, 2017, Citron published a second report titled “Citron Exposes More

Undisclosed Relationships at TransDigm,” stating that TransDigm was “exploiting and deceiving

the Federal Government” and exposing that TransDigm had deliberately concealed its identity as

the parent company of a full one-third of its subsidiaries that contracted for the Government.

Specifically, no fewer than twelve different TransDigm subsidiaries—more than one-third of the

TransDigm subsidiaries that sold to the Government—all had “coincidentally” failed to disclose

that they were owned by TransDigm when bidding for Government contracts, in violation of

Federal regulations requiring disclosure of parent ownership as part of the Government’s bidding

qualification process.

       150.    Moreover, as the March 9, 2017 Citron report made clear, the fact that twelve

different TransDigm subsidiaries failed to disclose their parent company could not have been a

mere “clerical error,” as TransDigm reportedly claimed. Indeed, as the report showed, the online

registration form for the federal bidding process included the clear-cut question “Does another

entity own or control your Immediate Owner?” Next to the question were two clearly-marked

options to be clicked – “Yes” or “No.” Moreover, the form required registrants to read a


                                              61
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 66 of 116. PageID #: 1641



disclosure stating that they were certifying the information was accurate and complete, and that

providing false information could result in “criminal prosecution” and “imposition of a fine,

imprisonment or both,” as well as civil and administrative remedies. Thus, the report concluded

that the likelihood that all twelve subsidiaries had simply made a mistake when submitting the

form was not plausible, and that “TransDigm has intentionally used illegal tactics to inflate

margins while avoiding price scrutiny from the U.S. Government.”

       151.    In reaction to Citron’s March 9, 2017 report, TransDigm’s stock dropped $10.26

per share, or 4.25%, from a close of $241.63 per share on March 9, 2017 to a close of $231.37

per share on March 10, 2017, wiping out over $542 million in market capitalization.

       152.    Finally, on March 21, 2017, U.S. Congressman Ro Khanna (D., Calif.) issued a

press release announcing that he had sent a letter to the DoD Acting Inspector General, Mr.

Glenn Fine, requesting an investigation of TransDigm’s business practices with respect to sales

to the Government. As detailed below, the letter revealed to investors TransDigm’s range of

methods to evade Federal regulations that “protect the taxpayer against sole source contractors

like TransDigm”:

       [F]ederal regulations protect the taxpayer against sole source contractors like
       TransDigm. When a vendor is understood to be a monopoly supplier, that
       supplier is required to in turn offer cost information about the product to the
       government or otherwise the government must conduct a thorough review of the
       likely cost of the product. In addition, vendors must tell procurement officers if
       they belong to a holding company to allow the Government access to
       transparency in pricing across a defense contractor’s entire business.

       153.    Congressman Khanna’s letter specifically noted that “TransDigm appears to use a

range of methods to evade these protections,” including a “network of captive distributors that

mimic the aesthetics of a competitive market,” which results in a procurement officer not

“realizing that he or she is in fact buying from a monopoly”:



                                               62
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 67 of 116. PageID #: 1642



       TransDigm avoids showing that it is a monopoly provider of parts by setting up a
       network of captive distributors that mimic the aesthetics of a competitive market.
       Despite the illusion of competition, distributors that provide TransDigm parts, for
       the most part, are buying from one TransDigm subsidiary, and that subsidiary sets
       its price to distributors. The procurement officer, however, sees multiple sellers
       of the product, without realizing that he or she is in fact buying from a monopoly.
       Thus, the officer does not know to ask for the cost structure. Even when
       competition among distributors is limited, the officer may simply ask the
       distributor for its cost information, rather than asking TransDigm for its cost
       information.

       154.     Congressman Khanna’s letter also emphasized that the DoD had previously

informed TransDigm that the practice of using captive distributors was inherently “problematic”

and not a “viable procurement alternative for the DoD”:

       In fact, your office identified exclusive distributors as problematic in a 2008 audit
       of Dutch Valley, which is a TransDigm distributor. You concluded in 2008: “We
       do not believe the current exclusive distributor model is a viable procurement
       alternative for the DoD.”

       155.   The letter further identified TransDigm’s practice of concealing the fact that

TransDigm was the parent entity for its subsidiaries in U.S. Government procurement databases:

       Furthermore, in DoD filings known as SAM registration forms, 12 TransDigm
       subsidiaries failed to disclose TransDigm as their corporate parent . . . . The SAM
       form itself is clear that filing inaccurate reports—thereby making it more difficult
       for the Government to track spending—carries significant penalties.

       156.   Congressman Khanna also emphatically stated: “TransDigm Group has been

operating as a hidden monopolist by (i) engaging in a series of unreasonable price increases of

products for which it is the only supplier, (ii) disguising its cost structure and identity from

Pentagon procurement officers, and (iii) unreasonably hiking prices…” Congressman Khanna

urged the DoD to ensure that military funding does not benefit “a few individual financiers” at

the expense “of our troops and weapons systems.” The Congressman concluded by requesting

that the DoD Office of the Inspector General “open an investigation into TransDigm Group for

potential waste, fraud and abuse in the defense industrial base.” Congressman Khanna sought


                                                63
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 68 of 116. PageID #: 1643



this investigation to “strengthen our nation’s defense and to support the brave men and women of

the U.S. Armed Forces.”

       157.    As a result of Congressman Khanna’s letter, TransDigm’s stock price dropped

$23.09 per share over two trading days, from $237.94 on March 20, 2017 to $214.85 on March

22, 2017, a decline of nearly 10%, on extremely high trading volume, wiping out approximately

$1.22 billion in market capitalization.

               “For TransDigm, Dirty Tricks are a Way of Business”—Post-Class Period
               Events Continue to Confirm the Fraud

       158.    Following Congressman Khanna’s letter to the DoD, on April 18, 2017, Ohio

Congressman Tim Ryan, a member of the House Appropriations Committee and the

Subcommittee on Defense, sent a letter to the Acting DoD Inspector General requesting that an

investigation be opened into TransDigm for “waste, fraud, and abuse in the defense industrial

base.” Shortly thereafter, on May 19, 2017, Sen. Elizabeth Warren urged the DoD Inspector

General to investigate TransDigm’s sales to the DoD, writing:

       As a member of the Senate Committee on Armed Services, I have also been
       monitoring reports that suggest TransDigm WorldWide has used a variety of
       tactics to avoid sharing cost information with the government for parts for which
       it is the sole source supplier. These reports further show that TransDigm has
       unreasonably raised prices on many parts shortly after completing acquisitions of
       the companies that produce them.

       159.    In response to these requests, on June 27, 2017, the DoD Office of the Inspector

General announced that it would begin an audit of sales of parts by TransDigm and its

subsidiaries—an investigation that would culminate nearly two years later in the DoD-IG Report.

       160.    On November 8, 2017, while the DoD-IG was conducting its audit into

TransDigm, the House and Senate Armed Services Committees requested that the U.S.

Government Accountability Office (“GAO”) conduct an investigation of “monopolistic

practices” in spare parts procurement. The Armed Services Committee was reportedly
                                              64
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 69 of 116. PageID #: 1644



concerned that the DLA was “paying excessive prices for noncompetitive spare parts” and was

“aware of allegations that some contractors who provide spare parts to the Government may be

disguising their cost structures from procurement officers, in effect acting as ‘hidden

monopolists’, decreasing competition and increasing prices to the Government.” The final GAO

report has not yet been released, but Reps. Ryan and Khanna and Sen. Warren noted that they

“look forward to the completion of the GAO report . . . to see if there are more TransDigms out

there.”17

        161.     The pending GAO investigation comes on the heels of a September 2018

Interagency Task Force Report entitled “Assessing and Strengthening the Manufacturing and

Defense Industrial Base and Supply Chain Resiliency of the United States” (the “Interagency

Report”).      The Interagency Report described “an unprecedented set of challenges” to the

American defense industrial base, including “the decline of critical markets and suppliers,”

which “erode the capabilities of the manufacturing and defense industrial base and threaten the

Department of Defense’s (DoD) ability to be ready for the ‘fight tonight,’ and to retool for great

power competition.”

        162.     The Interagency Report identified single- and sole-source suppliers (such as

TransDigm) as two of ten “risk archetypes” that “threaten[] America’s manufacturing and

defense industrial base,” including by “a loss of suppliers and potential bottlenecks across the

many tiers of the supply chain” and by “lower quality and higher prices resulting from reduced

competition.” In particular, the Interagency Report noted that “[r]educed competition, lack of

innovation, and potential single points of failure . . . underscore risks associated with a sole


17
      https://khanna.house.gov/media/press-releases/statement-warren-khanna-ryan-release-joint-
statement-response-new-dod-ig-report.


                                               65
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 70 of 116. PageID #: 1645



source.”

        163.   Just days later, on October 10, 2018, TransDigm announced its intention to

acquire Esterline, a sole supplier of chaff to the military, and one of two suppliers of flares. 18 On

October 29, 2018, Representatives Jackie Speier and Walter Jones wrote to Secretary of Defense

James Mattis expressing their indignation over the acquisition because “TransDigm has

repeatedly purchased companies that are sole providers of Department of Defense (DoD items

and engaged in price gouging” – and that “[u]nsurprisingly, Esterline is the sole DoD chaff

provider and one of two flare suppliers.”             The “alarm bells should be ringing,” the

Representatives continued, because:

        For TransDigm, dirty tricks are a way of business. A 2006 DOD-IG report found
        that the company avoided procurement rules by claiming nonexistent commercial
        markets existed for its products and creating fake competition among its
        subsidiaries. TransDigm continues its practice of creating multiple companies
        to sell products, which lie about their subsidiary status, to deceive procurement
        officers. After acquiring a company, one analysis found that TransDigm
        increased prices of items 9% more annually than the previous supplier had.

        TransDigm has shown no signs of changing. In fact, the company’s CEO, when
        discussing the acquisition of Esterline, told investors that, “following the same
        TransDigm value creation drivers, there’s juice here that we can go get.” Equally
        troublesome is that the Trump Administration has highlighted chaff and flares as
        items whose vulnerable supply chains raise national security concerns.
        TransDigm controlling these markets will not make them safer.

        164.   The Secretary of Defense never publicly responded, and despite the public outcry,

TransDigm announced that the transaction closed on March 14, 2019.                CW 4 noted that

TransDigm was “going to make so much money on raising the price of Esterline’s parts.”




18
  Chaff and flares are aerial defense countermeasures for military aircraft used to avoid radar-
and infrared-guided missiles.


                                                 66
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 71 of 116. PageID #: 1646



                 The DoD-IG Report Substantiates Plaintiff’s Allegations, Confirming That
                 TransDigm Massively Price Gouged the Government

                 1.     The Report Confirms that TransDigm Reaped “Excess Profit” of Up
                        to 4,451% on Virtually Every One of the Company’s DoD Contracts

          165.   On February 25, 2019, the DoD-IG released the results of its audit in a

comprehensive report entitled Review of Parts Purchased From TransDigm Group, Inc. (the

“DoD-IG Report”).       The DoD-IG Report examined 47 parts that the DLA and the Army

purchased from TransDigm on 113 contracts covering a two year-period ranging from January

2015 to January 2017—a timeframe beginning approximately five months prior to the Class

Period and lasting nearly the entire Class Period.      The Report noted that this was a

“nonstatistical” sample, and that from “April 2012 through January 2017, the DoD awarded

contracts valued at $471 million directly to TransDigm or its subsidiaries.” The DoD’s true

exposure to TransDigm’s pricing machinations is even greater, as the Report noted that this

amount “does not include subcontracts under DoD contracts” since the “federal database of

contract actions does not identify subcontractors.” The purpose of the DoD-IG’s audit was to

determine whether TransDigm had charged excessive prices to the Government in violation of

procurement regulations. The DoD-IG determined that a “reasonable profit” was 15% or less.19

          166.   The DoD-IG Report revealed a damning picture of TransDigm’s business

practices and corroborated Defendants’ price gouging scheme. Of the 113 contracts for aircraft

parts that the DoD-IG audited (which represented 47 parts), the DoD-IG concluded that only one

resulted in a “reasonable profit” to TransDigm.20 Remarkably, the DoD-IG found that for the


19
  The DoD-IG determined a “reasonable profit” based on “FAR” and “DFARS” pricing
methods. “FAR” stands for Federal Acquisition Regulation, while “DFARS” stands for Defense
Acquisition Regulation Supplement.
20
     DoD-IG Report at ii; 5-6; 13-14.


                                             67
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 72 of 116. PageID #: 1647



remaining 112 contracts—representing 46 out of the 47 aircraft parts examined—TransDigm

reaped “excess profit” as high as 4,451%:21

         We determined that TransDigm earned excess profit on 46 of 47 parts purchased
         by the DLA and the Army, even though contracting officers followed the FAR
         and DFARS-allowed procedures when they determined that prices were fair and
         reasonable for the 47 parts at the time of contract award. When we compared the
         awarded prices for the 47 parts on 113 contracts to TransDigm’s uncertified cost
         data, our analysis determined that only one part purchased under one contract was
         awarded with a reasonable profit of 11 percent. The remaining 112 contracts had
         profit percentages ranging from 17 to 4,451 percent for 46 parts. We determined
         profit percentages of 15 percent or below to be reasonable.

         167.    In all, the DoD-IG found that TransDigm earned $16.1 million in “excess profit”

for the 46 parts covering the examined contracts between January 2015 and January 2017.22

         168.    Notably, the DoD-IG also confirmed that TransDigm’s “business model” was

predicated on acquiring other manufacturing companies and then dramatically increasing the

prices of those companies’ products.23 The DoD-IG audited the price history of 12 such parts,

comparing the pricing before and after TransDigm’s acquisition, and concluding that the

Company’s “excess profit” on those parts was as high as 3,359%.24

         169.    In this manner, the DoD-IG Report directly refuted Defendants’ claims that

TransDigm’s financial success was due to legitimate factors such as “value-based pricing.” In

fact, the Report included a letter from the Director of Defense Pricing and Contracting in the

Office of the Under Secretary of Defense (the “DPC Director”), which stated that TransDigm’s

“so-called value based pricing concepts are no more than an industrial code word for unfettered

price gouging.”      The DPC Director’s letter further condemned “the unconscionable greed

21
     DoD-IG Report at ii.
22
     DoD-IG Report at 22.
23
     DoD-IG Report at 22.
24
     DoD-IG Report at 22; 81.


                                                68
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 73 of 116. PageID #: 1648



exhibited by companies like TransDigm,” and called on “legislative change to address price

gouging and war profiteering” that was embodied in TransDigm’s misconduct.

                2.     The Report Substantiates TransDigm’s Illicit Practices to Conceal
                       and Falsify Mandated Cost Data from Government Officers

         170.   The DoD-IG report further revealed Defendants’ methods to effectuate and

conceal TransDigm’s massive price hikes from Government officers.

         171.   One of Defendants’ primary methods of concealing the price gouging scheme was

TransDigm’s “Company policy” to refuse to provide true cost data to Government officers. As

described above in Section V, Federal acquisition regulations require private companies to

provide “certified cost or pricing data” that is “accurate, complete and current” in order to ensure

that Federal agencies like the DoD pay a “fair and reasonable price” for items it purchases from

these companies. The regulations require companies to provide the Government with “all facts”

that a purchaser “would reasonably expect to affect price negotiations significantly.”

         172.   Notably, the DoD-IG concluded that when Government contracting officers

requested cost data for 16 contracts, TransDigm denied 15 of those requests—or 94% of the

examined requests—including 13 requests for cost data for parts for which TransDigm was the

sole-source manufacturer.25 Indeed, the DoD-IG confirmed that TransDigm grossly abused its

status as a sole-source manufacturer, noting that 39 of the 47 aircraft parts that it audited were

“manufactured only by TransDigm.”26           The DoD-IG explained that in these instances,

“contracting officers had limited options once TransDigm refused to provide the requested cost

data . . . either buying the parts without receiving cost data from TransDigm or not buying the



25
     DoD-IG Report at 8.
26
     DoD-IG Report at 8.


                                                69
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 74 of 116. PageID #: 1649



parts needed to meet mission requirements.”27          The DoD-IG further found that denying

contracting offers cost data to determine price reasonableness (and thereby forcing the

contracting offers to rely on less accurate pricing information) “allowed TransDigm to earn

excess profits without detection by the contracting officers.”28

         173.   Significantly, the DoD-IG emphasized that TransDigm’s refusal to provide cost

information was not the product of employees acting alone, but that the employees specifically

stated that it was “against company policy to provide a cost breakdown.”29

         174.   In addition to refusing to provide mandated cost and pricing data, TransDigm

went one step further: the Company actually instructed its employees to lie to Government

procurement officers regarding the commercial price of its parts. Specifically, and as described

above in Section V, Federal acquisition regulations provide for a “commerciality” exception that

exempts companies from providing detailed cost information where the commercial marketplace

has already set a “fair and reasonable” price for the item, thus requiring less independent

justification of the price. Significantly, of the 47 parts that the DoD-IG reviewed, the audit

concluded that TransDigm improperly invoked the commercial item exception for 32 of those

parts—or nearly 70%.30 The DoD-IG determined that in reality, only 4 of the parts, or just 8.5%,

actually qualified for the “commerciality” exception—a delta so profound as to eliminate the

possibility of an innocent mistake.




27
     DoD-IG Report at 8.
28
     DoD-IG Report at 13; 21.
29
     DoD-IG Report at 20-21.
30
     DoD-IG Report at 32.


                                                70
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 75 of 116. PageID #: 1650



                3.     The Report Details TransDigm’s Use of Distributors and Subsidiaries
                       To Conceal Its Price-Gouging Scheme, which the DoD-IG Referred
                       For Criminal Investigation

         175.   The DoD-IG Report also detailed TransDigm’s use of exclusive distributors and

subsidiaries to conceal its price-gouging scheme, and concluded that the Company’s actions may

well have violated Federal law. Specifically, the DoD-IG found that TransDigm “was the only

manufacturer at the time for the majority of the parts competitively awarded, giving TD the

opportunity to set the market price for those parts because the other competitors planned to buy

the parts from TD before selling them to the DLA.” To illustrate the deleterious effects of

TransDigm’s actions on the DoD and the military, the DoD-IG Report detailed the circumstances

of a contract awarded to TransDigm subsidiary AeroControlex.

         176.   Specifically, the DoD-IG Report noted that in September 2018, TransDigm

subsidiary AeroControlex was awarded a parts contract by the Air Force and the DLA. One

week after the contract was awarded, the DPC Director requested an independent review of the

negotiated prices for the parts under the contract. The DoD-IG concluded that the results of that

investigation, which was completed in December 2018, are “consistent with this audit.

Specifically, the independent review team determined that TransDigm’s spare parts were

overpriced, that TransDigm took advantage of its sole-source position and refused to provide

cost data, and TransDigm’s part prices could not be linked to improved performance.”31 Indeed,

the Report found that not only had AeroControlex price gouged the Government, but that the

“independent review team stated that it had located examples of other TransDigm subsidiaries




31
     DoD-IG Report at 23-24.


                                               71
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 76 of 116. PageID #: 1651



during the review with similar patterns of price increases and is concerned the DoD may be

overpaying for spare part on a number of DoD platforms.”32

         177.   The investigation calculated that if the DLA were to procure the projected number

of parts under the contract from the subsidiary, the Government would “pay $119.3 million over

the next 10 years for 100 parts that the DLA determined should cost only $28.3 million,” which

equated to profit percentages on individual parts of up to 9,426%.33 The DoD-IG concluded that

“TransDigm took advantage of its sole-source position” to “charge excessive prices to the DLA

for the spare parts” that “led to large increases in part prices and concerns about the

reasonableness of the increased prices.”34 AeroControlex was able to secure these exorbitant

profits because, the Report notes, it was “[u]nwilling” to share cost data with the DLA.35

         178.   AeroControlex’s refusal to provide information requested by the Government also

extended to parts that the subsidiary “procures from other companies and passes the parts

through to the Government at a much higher price with no apparent additional benefit.”36 The

DoD-IG noted that AeroControlex “has consistently refused to provide information on which

parts it makes and which parts that it buys,” despite the DLA “requesting the data more than

once.”37 AeroControlex’s refusal to provide information resulted in “overpriced spare parts at

the expense of the warfighter and taxpayer.”38



32
     DoD-IG Report at 27.
33
     DoD-IG Report at 24.
34
     DoD-IG Report at 23-25.
35
     DoD-IG Report at 26.
36
     DoD-IG Report at 27.
37
     DoD-IG Report at 27.
38
     DoD-IG Report at 27.


                                                 72
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 77 of 116. PageID #: 1652



         179.   Notably, AeroControlex was previously investigated as part of a 2006 DoD audit

for “charging the Defense Logistics Agency excessive prices. . . .” (described in Section V,

above). The DoD-IG noted that with respect to the 2018 investigation into AeroControlex:

         [T]he 2018 contract between the DLA and AeroControlex included nine parts that
         were also analyzed in the DoD OIG’s 2006 report on AeroControlex. . . . [T]he
         independent review team determined that the negotiated prices on the 2018
         contract for the nine parts were significantly higher. All nine parts had price
         increases that ranged from 76 percent to 2,143 percent over the inflation-adjusted
         DoD OIG-reported prices from 2006, indicating that AeroControlex’s practices
         have not changed in 12 years.39

         180.   Thus, despite the fact that the time period covered by the DoD-IG’s audit ended in

January 2017, the DoD-IG nevertheless readily found evidence that as of December 2018,

TransDigm “continue[d] to earn excess profits on parts provided to the DLA.”40

         181.   Finally, the DoD-IG was also asked to investigate whether 12 of TransDigm’s

subsidiaries concealed TransDigm’s corporate ownership. Although the DoD-IG Report did not

specifically answer this question, this was only because it referred the matter for criminal

investigation to the Defense Criminal Investigative Service.41

         182.   In sum, the totality of the DoD-IG’s findings was unequivocal: TransDigm’s

obfuscation and outright falsification of cost and pricing data was simply a way of doing

business. Indeed, the DoD-IG Report makes crystal clear that TransDigm charged the DoD

“excessive prices” on virtually every single contract that the DoD-IG examined, and that the

illicit practices that enabled the price gouging scheme were fundamental “[C]ompany policy.”




39
     DoD-IG Report at 25-26.
40
     DoD-IG Report at 23.
41
     DoD-IG Report at 9 & n.23.


                                                73
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 78 of 116. PageID #: 1653



                4.     The DoD-IG Report Highlights Necessary Legislative Changes To
                       “Combat the Unconscionable Greed Exhibited by Companies Like
                       TransDigm” and its “Price Gouging and War Profiteering”

         183.   In addition to highlighting the numerous deceptive practices by TransDigm

that enabled it to overcharge the Government, the DoD-IG Report called for specific regulatory

changes that would give contracting officers better access to cost data when requested. Indeed,

as the DoD-IG Report warned: “the DoD could continue paying excess profits on parts

purchased from sole-source manufactures and providers of spare parts if statutory and regulatory

requirements are not changed to allow contracting officers more access to contractors’

uncertified cost data.”42

         184.   Specifically, the DoD-IG Report called for reform “to lower the costs of

overpriced parts purchased by the DoD, and to identify contractors that deny access to

uncertified cost data.”43 These changes included “immediate[ly]” “expand[ing] the reporting

requirements to all contractor denial of cost data for acquisitions of parts produced by one

manufacturer, as well as for other sole-source acquisitions, regardless of whether the requirement

is urgent”44 and “develop[ing] an oversight framework to ensure that the DoD Components

collect and report the requested data to DPC quarterly, with negative replies required.”45 The

DoD-IG Report recommended that the DPC Principal Director also create a team of experts to

analyze reported data, including the assessment of “parts and contractors deemed to be at high




42
     DoD-IG Report at 39.
43
     DoD-IG Report at 37.
44
     DoD-IG Report at 43.
45
     DoD-IG Report at 37.


                                               74
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 79 of 116. PageID #: 1654



risk for unreasonable pricing and identify trends” and the identification of “fair and reasonable

pricing for future procurements.”46

         185.   The DPC Acting Principal Director agreed to examine the United States Code,

Federal Acquisition Regulation, Defense Federal Acquisition Regulation Supplement, and the

Defense Federal Acquisition Regulation Supplement Procedures, Guidance, and Information, to

determine changes needed in the acquisition process of parts produced or provided from a sole-

source provider to ensure that contracting officers obtain uncertified cost data when requested

and that the DoD receives full and fair value in return for its expenditures.

         186.   Furthermore, prior to publication of the DoD-IG Report, on October 16, 2018,

Shay Assad, the former DPC Acting Principal Director wrote to the DoD’s Assistant Inspector

General Theresa Hull regarding a draft of the Report that he had read. Assad “fully concur[red]”

with the draft Report’s recommendations, and proposed that “we need to look to other ways to

address and combat the unconscionable greed exhibited by companies like TransDigm.”47 The

former Director stated that the DoD OIG report could “form the basis of transformative change

with regard to dealing with companies like TransDigm.” He stated that the only defense against

companies like TransDigm that “exhibit unconscionable greed is to avoid doing business with

those companies whenever possible through competitive means, ensure that there are statutory

provisions that address ‘war profiteering’ and price gouging, and ensure the existence of

legislative provisions that compels companies to provide cost data when so required.”48




46
     DoD-IG Report at 45.
47
     DoD-IG Report at 92.
48
     DoD-IG Report at 91.


                                                 75
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 80 of 116. PageID #: 1655



         187.   Assad concluded by stating that the “present state of affairs is untenable,” and that

“contracting officers are being placed in the vice of unconscionable greed and the absolute need

to support our warfighters.”49 Assad further concluded that TransDigm’s “so-called ‘value based

pricing’ concepts are no more than an industrial code word for unfettered price gouging.”50

Assad emphasized that TransDigm’s “strategy encompasses gouging the taxpayers and

warfighters under the guise of valued based pricing.”51

                5.     Senior Members of Congress Condemn TransDigm’s Actions

         188.   Just two days after the publication of the DoD-IG Report, on February 27, 2019,

Representatives Ryan, Khanna, and Senator Warren issued a joint press release “in response to

[the DoD-IG Report], which found evidence of price gouging by private defense contractor

TransDigm in an audit of 113 contracts with DOD.” The joint statement emphasized: “The

audit’s findings clearly show that egregiously excessive profit was the norm on virtually all of

TransDigm’s contracts and parts.”52 Representative Ryan, in a separate statement, stated:

“TransDigm is price gouging the federal government, and we need to put an end to it.”

         189.   Various analysts and commentators echoed Assad’s critique and Congressional

sentiment after the DoD-IG Report became public. On February 27, 2019, UBS published a

report describing as “particularly interesting” TransDigm’s ability to continue to price gouge the

government “given laws passed by Congress over the last several years.” Days later, The

Intercept noted that “it might be time for a War Dogs sequel” – a reference to the 2016 movie


49
     DoD-IG Report at 95.
50
     DoD-IG Report at 91.
51
     DoD-IG Report at 95.
52
      https://khanna.house.gov/media/press-releases/statement-warren-khanna-ryan-release-joint-
statement-response-new-dod-ig-report.


                                                 76
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 81 of 116. PageID #: 1656



about two arms dealers who defrauded the U.S. Government.53 The Intercept called the 2019

DoD-IG report “remarkable,” adding that the “report offers powerful evidence about

TransDigm’s much-maligned pricing practices.” Additionally, the Federal News Network’s

March 15, 2019 article entitled “IG: 4,400 percent profit margins show need for reform in DoD

spare parts market,” stated that “the findings point toward the need for much broader changes in

the acquisition system.”

        DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND OMISSIONS

        190.   Defendants made false and misleading statements and material omissions during

the Class Period in violation of Sections 10(b) and 20(a) of the Exchange Act, and Rule 10b-5

promulgated thereunder. Throughout the Class Period, TransDigm’s press releases, investor

presentations, and public filings made with the SEC included material misstatements and/or

omissions concerning the Company’s growth and profitability, which were artificially inflated as

a result of Defendants’ illicit business practices.

        191.   In their statements, Defendants repeatedly emphasized TransDigm’s consistent

business strategy and value-based pricing, which purportedly differentiated the Company from

its competitors and created intrinsic shareholder value.    Moreover, TransDigm consistently

reported margins that were several times higher than those of its peer aerospace component

manufacturers, resulting in outsized profits, and attributed these results to the Company’s

purportedly superior business strategy and operations.

        192.   As detailed above, Defendants disguised TransDigm’s exorbitant cost structure

and identity from government officials through a variety of means, including by colluding with


53
   The Intercept, “It Might be Time for a ‘War Dogs’ Sequel,” (Mar. 2, 2019), available at
https://theintercept.com/2019/03/02/pentagon-contractor-transdigm/.


                                                  77
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 82 of 116. PageID #: 1657



exclusive distributors to make noncompetitive government bids appear competitive, and

instructing subsidiaries to unlawfully hide TransDigm’s identity as a parent entity when

submitting government bids. TransDigm also instructed employees to submit false commercial

market prices (the commercial list price instead of the reduced-commercial rebate price) to

government officials in order to charge the Government an inflated price for products, while

concealing the Company’s true costs. Defendants used numerous tactics to avoid giving cost

information to the government, avoid audits, and stay below contract price thresholds that would

have triggered greater scrutiny and would have prevented TransDigm from furthering its

unsustainable, illicit business model.

        193.    Defendants’ material misstatements and omissions thus created in the market an

unrealistically positive assessment of TransDigm’s business, operational status, profitability, and

future growth prospects as the Company was relying on improper and unlawful business

practices to boost profitability.

                Second Quarter 2016 Results

        194.    On May 10, 2016, the first day of the Class Period, TransDigm issued a press

release announcing its financial results for the second quarter ended April 2, 2016 (“Q2 2016”),

reporting substantial growth. For Q2 2016, TransDigm generated net sales of $796.8 million, up

28.7% on a year-over-year basis, and net income of $138.6 million, up 25.0%. Defendant

Howley attributed TransDigm’s strong financial results to the Company’s “constant focus on

[its] value-based operating strategy.”

        195.    Also on May 10, 2016, TransDigm held an investor conference call to discuss its

Q2 2016 financial results. At the start of the call, Defendant Howley attributed the Company’s

financial results to its “unique in the industry” business model with “its consistency and its

ability to sustain and create intrinsic shareholder value,” as well as its “well-proven value-based
                                                78
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 83 of 116. PageID #: 1658



operating strategy, based on our three value driver concept”—which were described in the

Company’s SEC filings as “obtaining profitable new business, improving our cost structure, and

providing highly engineered value-added products to customers.” Defendant Paradie made

similar statements during the call, attributing TransDigm’s improved profit margins to “the

strength of our proprietary products, [and] continually improving our cost structure.”

       196.    Moreover, Kevin M. Stein, TransDigm’s then-COO and current CEO, touted

TransDigm’s “keys to delivering shareholder value,” including the Company’s “planning

processes, unique application of the TransDigm value drivers and our organizational focus on

accretive acquisitions that meet our strategic vision.” Stein further emphasized the Company’s

acquisition model, stating that when the Company acquired a new business, it focused on

“implementation of our value creation process and metrics, restructuring the company into our

business unit focus groups, focusing the engineering and business development efforts on

winnable and profitable new business and finally, we tighten up the cost structure.”

       197.    Defendants’ statements identified above in ¶¶194-96 were materially false and

misleading, and omitted material facts when made. The Company’s ostensible profitability and

high margins were not the result of the TransDigm’s “value-based operating strategy,” but of

Defendants’ fraudulent price gouging scheme. Indeed, as stated by the former DPC Acting

Principal Director in response to the findings of the 2019 DoD-IG Report, “the so-called value

based pricing concepts are no more than an industrial code word for unfettered price gouging.”

Specifically, TransDigm’s financial results and growth were dependent on a range of unlawful

practices, including: (i) radically overcharging the Government through exorbitant price

increases that Defendants knew were unsustainable; (ii) illicitly concealing that TransDigm was

the parent company of its subsidiaries, in violation of regulations designed to assist the



                                                79
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 84 of 116. PageID #: 1659



Government in detecting “waste, fraud, and abuse”; (iii) using a network of captive distributors

that mimic the aesthetics of a competitive market and avoid cost scrutiny; (iv) falsifying

commercial pricing information when requested by the Government; and (v) using a variety of

Corporate-directed tactics to avoid additional Government audit or inquiry into pricing, including

splitting up contracts to multiple distributors to avoid triggering TINA contract size thresholds

that would have resulted in heightened scrutiny. See Section V.A-C.           Moreover, as alleged

above and as detailed in the DoD-IG Report, “the independent review team determined that

TransDigm’s spare parts were overpriced, that TransDigm took advantage of its sole-source

position and refused to provide cost data, and TransDigm’s part prices could not be linked to

improved performance.”      TransDigm’s business strategy was therefore not “unique in the

industry” and supportive of the Company’s strong profit margins and financial results, but was

rather artificially manufactured by Defendants’ widespread illicit conduct.

       198.    On May 11, 2016, TransDigm filed its 2Q 2016 Form 10-Q with the SEC,

reiterating the Company’s financial results.        The 2Q 2016 Form 10-Q emphasized the

Company’s “net increase in gross profit of approximately $34 million” for the quarter, and

attributed this growth in significant part to the Company’s “core value-driven operating

strateg[y]” of “obtaining profitable new business” and “providing highly engineered value-added

products to customers.”

       199.    The statements in ¶198 above were materially false and misleading, and omitted

material facts when made. In reality, the Company’s increase in gross profit was almost entirely

due to price increases that were only enabled by Defendants’ fraudulent scheme, and TransDigm

did not generate a material amount of “profitable new business.” Indeed, as the DoD-IG Report

makes clear, the Company’s “price increases could not be linked to improved performance.”



                                               80
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 85 of 116. PageID #: 1660



Further, “[t]he independent review team determined that TransDigm’s spare parts were

overpriced, [and] that TransDigm took advantage of its sole-source position and refused to

provide cost data.”

       200.    Moreover, as revealed by Citron’s in-depth analysis of TransDigm’s price

increases and their impact on the Company’s financial results (published in Citron’s January 20,

2017 report), TransDigm’s organic profit growth (i.e. growth other than by acquisition) relied

almost entirely on exorbitant price increases (as confirmed by the DoD-IG Report, up to 4,451

percent) obtained in large part through Defendants’ fraudulent and unsustainable scheme to

price-gouge the Government. In fact, absent Defendants’ fraud, TransDigm would suffer from

negative 10% organic growth, confirming that price increases were the Company’s only

significant driver of organic profit growth, and that there was no evidence of profitable new

business being generated. See, e.g., ¶¶43, 145-47.

               2016 Analyst Day

       201.    On June 23, 2016, TransDigm held its 2016 Analyst Day in New York City.

Defendant Howley again touted the Company’s “consistent strategy,” stating “we know how to

create value…we know more about generating value than most people do in this industry.”

Howley stressed how TransDigm’s “price” created value and that “we price to reflect the value

we provide...” Furthermore, throughout the 2016 Analyst Day presentation, Defendant Howley

and other top TransDigm executives consistently emphasized “profitable new business” and

“value-based pricing” as the reason for TransDigm’s growth.

       202.    Defendants’ statements identified above in ¶201 were materially false and

misleading, and omitted material facts when made. In reality, the “prices” that TransDigm set

were exorbitant, unreasonable, and inflated through unlawful tactics that violated Government

regulations concealed TransDigm’s true product costs from Pentagon procurement officers.
                                               81
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 86 of 116. PageID #: 1661



Indeed, as the DoD-IG Report makes clear, the Company’s “price increases could not be linked

to improved performance.”        Further, “[t]he independent review team determined that

TransDigm’s spare parts were overpriced, [and] that TransDigm took advantage of its sole-

source position and refused to provide cost data.” Moreover, TransDigm’s financial results and

growth were dependent on a range of methods, including: (i) radically overcharging the

Government through exorbitant price increases that Defendants knew were unsustainable; (ii)

illicitly concealing TransDigm as the parent company of its subsidiaries in violation of

regulations designed to assist the Government in detecting “waste, fraud, and abuse”; (iii) using a

network of captive distributors that mimicked the aesthetics of a competitive market and avoided

cost scrutiny; (iv) falsifying commercial pricing information when requested by the Government;

and (iv) using a variety of Corporate-directed tactics to avoid additional Government audit or

inquiry into pricing, including splitting up contracts to multiple distributors to avoid triggering

TINA contract size thresholds that would have resulted in heightened scrutiny. See, e.g., Section

V.A-C.

         203.   Further, the Company’s high profits were almost entirely due to its exorbitant

price increases, and the Company did not generate a material amount of “profitable new

business.” Indeed, as Citron later revealed, TransDigm’s organic profit growth (i.e. growth other

than by acquisition) relied almost entirely on exorbitant price increases (as confirmed by the

DoD-IG Report, up to 4,451 percent) obtained primarily through Defendants’ fraudulent and

unsustainable scheme to price-gouge the Government.          In fact, absent Defendants’ fraud,

TransDigm would suffer from negative 10% organic growth, confirming that price increases

were the Company’s only significant driver of organic profit growth, and that there was no

evidence of profitable new business being generated. See, e.g., ¶¶43, 145-47.



                                                82
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 87 of 116. PageID #: 1662



               Third Quarter 2016 Results

       204.    On August 9, 2016, TransDigm issued a press release announcing its financial

results for the third quarter ended July 2, 2016 (“3Q 2016”). For 3Q 2016, TransDigm reported

net sales of $797.7 million, up 15.4%, and net income of $140.6 million, up 41.9%. The press

release attributed the increase in net income to sales growth and improvements to TransDigm’s

“operating margin resulting from the strength of [the Company’s] proprietary products and

continued productivity efforts.”    Defendant Howley also stated that the Company’s strong

margins “reflect the strength of our proprietary products and our continued focus on intrinsic

value creation.”

       205.    On the same day, TransDigm held an investor conference call to discuss its Q3

2016 financial results. Defendant Howley again attributed the Company’s financial success that

quarter to a business model that is “unique in the industry, both in its consistency and its ability

to sustain intrinsic shareholder value,” and the Company’s “simple well-proven value-based

operating strategy.” Defendant Paradie emphasized that the Company’s financial results were

attributable to the “strength of our proprietary products and continuing improving our cost

structure.”

       206.    Defendants’ statements identified above in ¶¶204-05 were materially false and

misleading, and omitted material facts when made. In reality, TransDigm’s strong financial

results were not attributable to “the strength of [its] proprietary products and continued

productivity efforts,” but to exorbitant and unreasonable price increases (as confirmed by the

DoD-IG Report, up to 4,451 percent) that were unlawfully disguised from Pentagon procurement

officers and were dependent on a range of illicit practices. These practices included: (i) radically

overcharging the Government through price increases that Defendants knew were unsustainable;

(ii) illicitly concealing TransDigm as the parent company of its subsidiaries in violation of
                                                83
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 88 of 116. PageID #: 1663



regulations designed to assist the Government in detecting “waste, fraud, and abuse”; (iii) using a

network of captive distributors that mimicked the aesthetics of a competitive market and avoided

cost scrutiny; (iv) falsifying commercial pricing information when requested by the Government;

and (iv) using a variety of Corporate-directed tactics to avoid additional Government audit or

inquiry into pricing, including splitting up contracts to multiple distributors to avoid triggering

TINA contract size thresholds that would have resulted in heightened scrutiny.           See, e.g.,

Sections V.A-C.

       207.    On August 10, 2016, TransDigm filed its 3Q 2016 Quarterly Report for the

quarter ended July 2, 2016 on Form 10-Q with the SEC (“3Q 2016 10-Q”). The 3Q 2016 10-Q

stated that the Company’s “gross profit increased by $84.0 million, or 23.4%, for the quarter

ended July 2, 2016 compared to the comparable quarter last year,” and attributed this growth in

significant part to the Company’s “core value-driven operating strateg[y]” of “obtaining

profitable new business” and “providing highly engineered value-added products to customers.”

       208.    The statements in ¶207 above were materially false and misleading, and omitted

material facts when made. In reality, the Company’s increase in gross profit was not due to

“profitable new business,” but to excessive price increases that were only enabled by

Defendants’ fraudulent scheme.        Indeed, as revealed by Citron’s in-depth analysis of

TransDigm’s price increases and their impact on the Company’s financial results (published in

Citron’s January 20, 2017 report), TransDigm’s organic profit growth (i.e. growth other than by

acquisition) relied almost entirely on exorbitant price increases obtained through Defendants’

fraudulent and unsustainable scheme to price-gouge the Government.                In fact, absent

Defendants’ fraud, TransDigm would suffer from negative 10% organic growth, confirming that




                                                84
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 89 of 116. PageID #: 1664



price increases were the Company’s only significant driver of organic profit growth, and that

there was no evidence of profitable new business being generated. See, e.g., ¶¶43, 145-47.

       209.   As alleged above and as detailed in the DoD-IG Report, “the independent review

team determined that TransDigm’s spare parts were overpriced, that TransDigm took advantage

of its sole-source position and refused to provide cost data, and TransDigm’s part prices could

not be linked to improved performance.” Indeed, as stated by the former DPC Acting Principal

Director in response to the findings of the DoD-IG Report, “the so-called value based pricing

concepts are no more than an industrial code word for unfettered price gouging.”

              Fourth Quarter and Full Year 2016 Results

       210.   On November 14, 2016, TransDigm issued a press release announcing its

financial results for the fourth quarter (“4Q 2016”) and fiscal year ended September 30, 2016

(“FY 2016”). For 4Q 2016, TransDigm generated net sales of $875.2 million, up 8.1%, and net

income of $154.7 million, up 9.2%. For FY 2016, TransDigm generated net sales of $3.174

billion, up 17.2% on a year-over-year basis, and net income of $586.4 million, up 31.1%. The

Company attributed the increase in net income to “improvements to [its] operating margin

resulting from the strength of [its] proprietary products, continued productivity efforts and

favorable product mix.”

       211.   Also on November 14, 2016, TransDigm held an investor conference call to

discuss its 4Q 2016 and FY 2016 financial results.         Defendant Howley again attributed

TransDigm’s performance to its “consistent strategy” of implementing a business model that is

“unique in the industry, both in its consistency and its ability to sustain and create intrinsic

shareholder value.”

       212.   Defendants’ statements identified above in ¶¶210-11 were materially false and

misleading, and omitted material facts when made. Contrary to Defendants’ representations,
                                               85
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 90 of 116. PageID #: 1665



TransDigm’s financial results were not the result of “the strength of [its] proprietary products,

continued productivity efforts and favorable product mix,” or of its “consistent strategy” of

implementing a “unique” business model. Rather, the source of these results was Defendants’

fraudulent scheme to price-gouge the U.S. Government. Indeed, as stated by the former DPC

Acting Principal Director in response to the findings of the DoD-IG Report, “the so-called value

based pricing concepts are no more than an industrial code word for unfettered price gouging.”

       213.    In reality, TransDigm’s financial results and growth were dependent on a host of

illicit practices, including: (i) radically overcharging the Government through exorbitant price

increases that Defendants knew were unsustainable; (ii) illicitly concealing TransDigm as the

parent company of its subsidiaries in violation of regulations designed to assist the Government

in detecting “waste, fraud, and abuse”; (iii) using a network of captive distributors that mimicked

the aesthetics of a competitive market and avoided cost scrutiny; (iv) falsifying commercial

pricing information when requested by the Government; and (iv) using a variety of Corporate-

directed tactics to avoid additional Government audit or inquiry into pricing, including splitting

up contracts to multiple distributors to avoid triggering TINA contract size thresholds that would

have resulted in heightened scrutiny. See, e.g., Sections V.A-C. As confirmed by the DoD-IG

Report, “the independent review team determined that TransDigm’s spare parts were overpriced,

that TransDigm took advantage of its sole-source position and refused to provide cost data, and

TransDigm’s part prices could not be linked to improved performance.”

       214.    On November 15, 2016, TransDigm filed its 2016 Annual Report on Form 10-K

with SEC (“2016 10-K”). The 2016 10-K was signed by the Individual Defendants and

reaffirmed the Company’s fourth quarter and fiscal year 2016 financial results. The 2016 10-K

stated that the Company “compete[s] on the basis of engineering, manufacturing and marketing



                                                86
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 91 of 116. PageID #: 1666



high quality products.”      The 2016 10-K again emphasized the Company’s “value-driven

operating strategy,” and stated that a key component of this strategy was that it priced its

products “fairly” to reflect the “value” provided by the Company:

       Providing Highly Engineered Value-Added Products to Customers. We focus on
       the engineering, manufacturing and marketing of a broad range of highly
       engineered niche products that we believe provide value to our customers. We
       believe we have been consistently successful in communicating to our customers
       the value of our products. This has generally enabled us to price our products to
       fairly reflect the value we provide and the resources required to do so.

       215.   The statements in ¶214 above were materially false and misleading, and omitted

material facts when made.      Contrary to Defendants’ representations, TransDigm’s product

pricing had no connection whatsoever to the “value” provided by the Company or the “resources

required” (i.e. costs) to produce them, and thus was in no sense “fair.” The DoD-IG report

makes clear that the Company’s price increases had nothing to do with the performance of the

part, stating that “price increases could not be linked to improved performance.” As stated by

the former DPC Acting Principal Director in response to the findings of the 2019 DoD-IG

Report, “the so called value based pricing concepts are no more than an industrial code word for

unfettered price gouging.”

       216.   Moreover, as detailed further herein, TransDigm’s exorbitant pricing was enabled

by a plethora of deceptive tactics designed to avoid disclosing any cost information to the

Federal Government, in violation of Federal regulations.        See, e.g., Section V.B.     Had

TransDigm provided truthful, complete and honest cost information to the Government as

required by Federal regulations, procurement officers would certainly have determined that

TransDigm’s prices did not meet the “fair and reasonable” standard set by regulations, and

would have dramatically reduced the prices the Government paid TransDigm’s subsidiaries for

their components.


                                              87
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 92 of 116. PageID #: 1667



       217.   The 2016 10-K also stated that “gross profit increased by $278.3 million, or

19.2%, for the fiscal year ended September 30, 2016 compared to the comparable period last

year,” and attributed this growth in significant part to the Company’s “core value-driven

operating strateg[y]” of “obtaining profitable new business” and “providing highly engineered

value-added products to customers.”

       218.   The statements in ¶217 above were materially false and misleading, and omitted

material facts when made. In reality, the Company’s increase in gross profit was almost entirely

due to price increases that were only enabled by Defendants’ fraudulent scheme, and TransDigm

did not generate a material amount of “profitable new business.” The DoD-IG report makes

clear that the Company’s price increases had nothing to do with the performance of the part,

stating that “price increases could not be linked to improved performance.” As stated by the

former DPC Acting Principal Director in response to the findings of the 2019 DoD-IG Report,

“the so called value based pricing concepts are no more than an industrial code word for

unfettered price gouging.”

       219.   Moreover, as revealed by Citron’s in-depth analysis of TransDigm’s price

increases and their impact on the Company’s financial results (published in Citron’s January 20,

2017 report), TransDigm’s organic profit growth (i.e. growth other than by acquisition) relied

almost entirely on exorbitant price increases (as confirmed by the DoD-IG Report, up to 4,451

percent) obtained in large part through Defendants’ fraudulent and unsustainable scheme to

price-gouge the Government. In fact, absent Defendants’ fraud, TransDigm would suffer from

negative 10% organic growth, confirming that price increases were the Company’s only

significant driver of organic profit growth, and that there was no evidence of profitable new

business being generated. See, e.g., ¶¶43, 145-47.



                                               88
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 93 of 116. PageID #: 1668



                 Code of Business Conduct and Ethics, and Code of Ethics for Senior
                 Financial Officers

         220.    TransDigm’s Code of Business Conduct and Ethics was described in the

Company’s 2016 10-K and posted and published on TransDigm’s website.54 The Code of

Business Conduct and Ethics featured TransDigm’s “longstanding policy” to “conduct its

business lawfully and ethically.” Specifically, during the Class Period, the Code of Conduct

emphasized “the Company’s policy to comply with all applicable local, national and

international laws, rules and regulations…”

         221.    In addition to the Code of Business Conduct and Ethics, TransDigm’s Code of

Ethics for Senior Financial Officers was described in TransDigm’s 2016 10-K and falsely stated

that “[s]enior financial officers shall act with honesty and integrity.”55 The Code of Ethics

further stated that “Senior financial officers shall endeavor to comply with all laws, rules and

regulations of federal, state, and local governments, and all applicable private or public

regulatory agencies.”

         222.    Defendants’ statements in ¶¶220-21 above were materially false and misleading,

and omitted material facts when made. First, the Individual Defendants did not act “with

honesty and integrity” in TransDigm’s dealings with the Government, but instead facilitated a

deceptive and fraudulent price gouging scheme, which was dependent on a host of unlawful

practices, as described above. See, e.g., Section V.A-C. As confirmed by the DoD-IG Report,

“the independent review team determined that TransDigm’s spare parts were overpriced, that

TransDigm took advantage of its sole-source position and refused to provide cost data, and


54
     See https://www.transdigm.com/investor-relations/corporate-governance/
55
   The Code of Ethics for Senior Financial Officers is also posted on the Company’s website:
https://www.transdigm.com/investor-relations/corporate-governance/


                                                89
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 94 of 116. PageID #: 1669



TransDigm’s part prices could not be linked to improved performance.” Second, TransDigm did

not “comply with all laws, rules and regulations,” but instead rampantly violated Government

regulations through the practices described above. Defendants’ intentionally orchestrated that

TransDigm fraud specifically to circumvent these rules and regulations, and ultimately to

defraud the U.S. Government, taxpayers, and the Company’s shareholders.

       ADDITIONAL ALLEGATIONS OF DEFENDANTS’ SCIENTER

       223.    As alleged above, numerous facts raise a strong inference that Defendants knew,

or were severely reckless in disregarding, the true facts regarding TransDigm’s widespread illicit

practices. Specifically, Defendants were well aware that TransDigm was artificially inflating its

profitability by egregiously price gouging the U.S. Government, engaging in waste, abuse and

fraud. These facts include, in addition to the allegations set forth above, the following.

       224.    The magnitude of Defendants’ fraud, as confirmed in the DoD-IG Report, is

powerful evidence of scienter. The sheer pervasiveness and magnitude of TransDigm’s price

gouging of the Government establishes that such overcharges could not possibly be the product

of an inadvertent mistake or an accident, but clearly was TransDigm’s standard operating

procedure and a regular and intentional business practice that was orchestrated from the top

down. Indeed, the DoD-IG determined that over 99% of the 113 contracts that it audited

included grossly excessive overcharges. Of the 113 contracts for aircraft parts that the DoD-IG

audited (which represented 47 parts), the DoD-IG concluded that only one resulted in a

“reasonable profit” to TransDigm. Remarkably, the DoD-IG found that for the remaining 112

contracts—representing 46 out of the 47 aircraft parts examined—TransDigm reaped “excess

profit” as high as 4,451%. This type of excessive, coordinated conduct—on virtually every

single contract that the DoD-IG reviewed—establishes that this was not an isolated incident, but

that such practices had to exist at the authorization and direction of senior management.
                                                 90
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 95 of 116. PageID #: 1670



       225.    The DoD-OIG Report makes crystal clear that TransDigm “took advantage of its

sole-source position,” and that TransDigm’s illicit practices were not innocent mistakes but

were “Company policy”—findings that directly implicate the Individual Defendants. In addition

to “determin[ing] that TransDigm’s spare parts were overpriced,” the DoD-IG further established

“that TransDigm took advantage of its sole-source position and refused to provide cost data, and

TransDigm’s part prices could not be linked to improved performance.” Indeed, the DoD-IG

stated that in response to Government requests to obtain cost and pricing data, on 94% of the

examined cases—15 out of 16 requests—“TransDigm denied the contracting officers’ requests

for uncertified cost data” stating that “it is against company policy to provide a cost breakdown.”

The fact that that TransDigm told contracting officers that “it is against company policy” to

provide this required information in violation of procurement requirement confirms that these

violations were not the product of employees acting on their own, but instead were the product of

a specific mandate from the Individual Defendants.

       226.    Moreover, the DoD-IG was also asked to investigate the fact that 12 of

TransDigm’s subsidiaries concealed TransDigm’s corporate ownership. The DoD-IG Report

specifically referred this matter for criminal investigation to the Defense Criminal Investigative

Service, a fact which is also supportive of scienter.

       227.    The DoD-IG Report also highlighted necessary legislative changes to “combat the

unconscionable greed exhibited by companies Like TransDigm” and its “price gouging and war

profiteering”—further indicative of Defendants’ top-down scheme. Additionally, Shay Assad,

the former DPC Acting Principal Director confirmed Defendants’ fraud, concluded that

TransDigm’s “so-called ‘value based pricing’ concepts are no more than an industrial code word




                                                 91
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 96 of 116. PageID #: 1671



for unfettered price gouging.” Assad emphasized that TransDigm’s “strategy encompasses

gouging the taxpayers and warfighters under the guise of valued based pricing.”

       228.    Former employees confirm that TransDigm’s senior executives had firsthand

knowledge, and indeed directed the Company’s illicit business practices. In 2010 Defendant

Howley asked an employee “what if you raise the price twofold” on a product. Thinking the

question to be a joke and not a real question, the employee did not answer. An enraged Howley

responded to that employee that “you’re god***n right it’s a real f**king question.” Indeed,

former employees confirm that Howley knew of TransDigm’s price gouging because he was

provided with the “gritty details of every sale [TransDigm] ever made” in quarterly Product Line

Review meetings that he and Paradie attended. Howley was described as the driving force behind

these meetings by former employees, and “very attuned” to the data presented. Former

employees also confirmed that Defendants were directly involved in fraudulently concealing

TransDigm’s price gouging scheme. Specifically, quarterly lunch presentations “that discussed

how to avoid” hitting the $750,000 TINA threshold and “indoctrination” sessions run by

TransDigm’s General Counsel and Chief Compliance Officer, taught subsidiary leadership how

to avoid Generment scrutiny, apply the commerciality exception to products that should not have

been eligible for the exception; conceal the use of rebates when representing commercial price in

order to avoid disclosing TransDigm’s true product costs; and prevent DoD contracting officials

from obtaining pricing and cost data at all costs.

       229.    Further, accounts from former employees, the Citron reports, the 2008 Audit, and

the DoD-IG Report confirm TransDigm’s improper usage of distributors. TransDigm used

distributors to limit government transparency and access to data, and to create the false

appearance of competitive bids when, in fact, the bidding process was rigged so that a



                                                 92
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 97 of 116. PageID #: 1672



TransDigm-affiliated exclusive distributor would undoubtedly prevail. These and other practices

were directly orchestrated by TransDigm’s executive management and provide powerful

evidence of scienter.

       230.    Prior to the Class Period, TransDigm and several of its subsidiaries and

exclusive distributors were the subject of Government audits, which specifically concluded that

the Company was engaging in practices that contravened Federal Acquisition Regulations. In

2006, TransDigm was audited by the DoD, which focused on TransDigm’s “excessive prices and

using the commercial item definition to avoid the Federal requirement to provide cost or pricing

data.” ¶124. The 2006 Audit highlighted myriad unlawful and illicit practices that TransDigm

perpetrated to circumvent Federal regulations, including that TransDigm: (i) “refused to provide”

information regarding price increases to Navy Price Fighters; (ii) “applies a commercial pricing

strategy to its sole-source military-unique items although no commercial market exists,”

resulting in “overpriced spare parts and increase[d] burden placed on the DoD budget”; (iii) did

not provide “cost breakdowns or cost data”; (iv) cited “limited accounting resources” as an

excuse to explain its failure to provide cost information; and (v) considered an item “proprietary

and commercial and will not provide any cost breakdown.” ¶¶123-30.

       231.    Notably, the 2006 Audit concluded that DLA contracting officers “were unable to

effectively negotiate prices for spare parts procured from TransDigm subsidiaries,” that the DLA

paid TransDigm millions of dollars more than the fair and reasonable price for 77 parts, and that

the DLA would continue to pay unfair prices if the problems were not addressed.             ¶130.

Defendants were thus indisputably on notice that TransDigm was violating Government

regulations meant to ensure that the DoD paid fair and reasonable prices for the Company’s

products.



                                               93
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 98 of 116. PageID #: 1673



       232.    Moreover, the 2008 Audit specifically highlighted TransDigm’s abuse of

exclusive distributors to mimic the aesthetics of a competitive bidding process—a prelude to the

illicit practices in which Defendants engaged during the Class Period. Specifically, the 2008

Audit found that Skurka Aerospace, Inc., a TransDigm subsidiary, and its exclusive distributor,

Dutch Valley Supply, were using their exclusive agreement to engage in bid-rigging-like

practices that created the illusion of competition, when in fact there was only one source of the

relevant part and only one bidder (the TransDigm-affiliated distributor) could win. ¶¶109-113.

The 2008 Audit noted that, with this type of exclusive distribution arrangement, “it is clear that

competition will not be independent or fair, because Dutch Valley Supply, as the single-source

distributor, inherently controls its ‘competitors’’ costs and delivery, which gives unfair insight

and a decided advantage in winning awards over its ‘competitors.’” ¶133. The report further

concluded that the DoD “do[es] not believe the current exclusive distributor model is a viable

procurement alternative for the DOD,” and included the remarkable assessment that “[b]usiness

practices such as these during a time of war clearly do not provide the best support to the

warfighter.”   ¶¶137, 154.    Thus, Defendants were well aware that TransDigm’s business

practices ran afoul of important Government regulations meant to protect DoD and taxpayer

resources.

       233.    Defendants intentionally concealed the fact that TransDigm was the parent

company of twelve of its subsidiaries, in violation of indisputably clear Government regulations.

As set forth above, twelve different TransDigm subsidiaries—more than one-third of the

Company’s subsidiaries that were registered to sell products to the DoD—failed to disclose that

TransDigm was the parent entity in violation of Federal regulations. ¶149. The Government

made no secret that these regulations were in place so that the DoD could track spending across



                                               94
   Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 99 of 116. PageID #: 1674



corporations and to enable procurement officers to accurately determine a fair and reasonable

price for defense products. It is not plausible to believe that each of these subsidiaries would

have inadvertently failed to disclose this critical information, particularly when the registration

process was written in layman’s terms and was crystal clear on the importance of accurately and

completely identifying a parent entity. ¶150. These omissions were the result of a deliberate and

corporate-directed effort to conceal TransDigm’s affiliation in order to avoid Government

scrutiny and enable Company-wide fraud and abuse of DoD regulations and protocols.

Defendants’ subterfuge supports a strong inference of scienter. Indeed, the DoD-IG Report

specifically referred the matter for criminal investigation to the Defense Criminal Investigative

Service.

       234.    The Congressionally-backed Government investigations of TransDigm concern

Defendants’ illicit and unlawful practices. At the end of the Class Period, Congressman Ro

Khanna called for a formal investigation of TransDigm’s business practices for “waste, fraud and

abuse,” noting that the Company operated as a “hidden monopol[y]” and urging the DoD to

ensure that military funding does not benefit “a few individual financiers” at the expense “of our

troops and weapons systems.” Congressman Tim Ryan, as well as Senator Elizabeth Warren,

joined in these condemnations, citing TransDigm’s “range of methods” and “variety of tactics”

to evade Federal regulations and “avoid sharing cost information with the government for parts

for which it is the sole source supplier.” Senator Warren highlighted that “TransDigm has

unreasonably raised prices on many parts shortly after completing acquisitions of the companies

that produce them.”

       235.    Following these urgent calls for investigations into the Company, the DoD OIG

announced that it had commenced an audit of TransDigm, which culminated in the DoD-OIG



                                                95
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 100 of 116. PageID #: 1675



Report. In addition, the House and Senate Armed Services Committees requested for the U.S.

GAO to conduct a separate investigation into “monopolistic practices” in spare parts

procurement, which remains ongoing. The Committees cited concerns that the DLA “is paying

excessive prices for noncompetitive spare parts” and is “aware of allegations that some

contractors who provide spare parts to the government may be disguising their cost structures

from procurement officers, in effect acting as ‘hidden monopolists’, decreasing competition and

increasing prices to the government.” ¶160.

          236.   Indeed, Congressional calls for investigation intensified in the wake of the Class

Period.     After news of TransDigm’s intended acquisition of Esterline became public,

Representatives Jackie Speier and Walter Jones called on Secretary of Defense James Mattis to

block the acquisition, noting that “alarm bells should be ringing” because “[f]or TransDigm,

dirty tricks are a way of business.” The Representatives specifically noted that to Secretary of

Defense James Mattis expressing their indignation over the acquisition because “TransDigm has

repeatedly purchased companies that are sole providers of Department of Defense (DoD items

and engaged in price gouging” – and that “[u]nsurprisingly, Esterline is the sole DoD chaff

provider and one of two flare suppliers.”        These Congressional rebukes and Government

investigations into the heart of Defendants’ unlawful practices provide strong support for

scienter. ¶163.

          237.   TransDigm’s Government sales—and the outsized profit margins they provided—

were of critical importance to the Company. TransDigm’s single largest customer was the U.S.

Government, and the Company’s defense contracts represented approximately 30% of its

revenues. ¶31. Accordingly, TransDigm’s Government sales—and the outsized profit margins

that they supplied—were the Company’s core business and of critical importance to its financial



                                                 96
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 101 of 116. PageID #: 1676



success.   Moreover, Defendants’ fraudulent practices concealed the fact that TransDigm

implemented obscene price increases on sole-source parts after acquiring their manufacturers—

increases of up to 4,451%. TransDigm mandated these price increases due to the massive debt

burden the Company incurred as the result of its acquisition binges. The fact that Defendants’

fraud concerned such a crucial aspect of TransDigm’s business is further indicative of scienter.

       238.    Defendants’ Insider Selling is Highly Indicative of Scienter. As set forth in § V(D)

above, during the Class Period, Defendant Howley and other senior TransDigm executives took

full advantage of Defendants’ fraud by selling massive amounts of TransDigm stock, under

extremely suspicious circumstances, and at prices that were artificially-inflated by Defendants’

false and misleading statements.

       239.    Specifically, between June 8, 2016 and December 8, 2016, and while in

possession of material, nonpublic information regarding TransDigm’s business, TransDigm

insiders—including Howley, the Company’s Vice Chairman, its former CFO, and a number of

Executive Vice Presidents—sold over 330,000 shares of the Company’s common stock at

materially inflated prices for proceeds of more than $87 million. These TransDigm insiders sold

a majority of their shares, with most selling at least 2/3 and some selling nearly 90% of their

TransDigm common stock beneficially owned. Defendant Howley alone sold over 144,000

shares of TransDigm stock at prices that were close to Class Period highs, reaping proceeds of

more than $37 million, representing approximately 84% of his common stock that he beneficially

owned. Moreover, Defendant Howley made his sales outside of his 10b5-1 executive trading

plan (unlike his previous sales in 2012 and 2013), evidencing his intent to liquidate large

positions quickly and without restriction based on his possession of material adverse undisclosed

facts about the Company. ¶¶10, 138-42.



                                                97
     Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 102 of 116. PageID #: 1677



         240.   Defendants were thus motivated to perpetuate the fraudulent scheme alleged

herein in order to benefit from the artificially inflated price of the Company’s common stock

through insider sales that were highly suspicious. These illicit insider sales further contribute to

a strong inference of scienter.

         241.   Defendants’ Compensation Structure Incentivized Fraud.            As a result of

TransDigm’s compensation structure, Defendants and other Company executives had a direct

incentive to manipulate TransDigm’s profits to inflate the Company’s share price and achieve

compensation goals. The Company’s approach to compensation is that TransDigm is viewed as

a private equity firm; thus, TransDigm’s claimed philosophy is to “pay base salaries at a level

less than similarly situated companies, preferring instead to compensate officers through

performance-based equity.” Indeed, 100% of TransDigm executives’ incentive compensation—

and the vast majority of their total compensation—is performance-based, and the Company’s

measure of performance is heavily tied to EBITDA growth and acquisition performance.

         242.   Thus, Defendants were incentivized to perpetrate the fraud and bolster the

Company’s profits. In 2016, for instance, Howley received $18,650,700 in compensation with

only $32,750 attributable to his salary, and the rest attributable to “performance.” In 2017,

Howley received a whopping $61,023,102 in compensation, again with nearly all of it being

“performance”-based. A February 6, 2018 Bloomberg article noted that Howley surprisingly

received such high compensation when shares of TransDigm merely “returned 4.7 percent in the

fiscal year ended Sept. 30, including reinvested dividends, trailing the 19 percent gain for the

S&P 500 Index.” Howley ranks in the top 10 of S&P CEOs with the highest take-home pay.56



56
     https://www.bloomberg.com/graphics/2017-ceos-take-home-pay/


                                                98
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 103 of 116. PageID #: 1678



Further, as shown, in the chart below, Howley has received approximately $278 million over five

years, by far the most among his peers during this time period:




       243.    The manner in which Defendants’ illicit scheme came to light supports scienter.

TransDigm did not voluntarily disclose Defendants’ fraudulent scheme. It instead has been

revealed through public and Congressional scrutiny of the Company’s unlawful practices. See

Section VI.A-C. Even after the publication of the Citron Reports exposing Defendants’ unlawful

practices, Congressional rebukes of “waste, fraud and abuse,” and the commencement of the

DoD audit and the GAO investigation, Defendants still did not admit to the scheme.

       LOSS CAUSATION

       244.    During the Class Period, shares of TransDigm’s publicly traded common stock

traded on the NYSE. The market for shares of TransDigm’s common stock was open, well-

developed and efficient at all relevant times.

       245.    Throughout the Class Period, the price of TransDigm common stock was

artificially inflated as a result of Defendants’ materially false and misleading statements and

omissions identified above. Defendants engaged in a scheme to deceive the market, and a course


                                                 99
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 104 of 116. PageID #: 1679



of conduct that operated as a fraud or deceit on Class Period purchasers of TransDigm common

stock, by failing to disclose and misrepresenting the adverse facts detailed herein.       When

Defendants’ prior misrepresentations and fraudulent conduct were disclosed and became

apparent to the market, the price of TransDigm common stock fell precipitously as the prior

artificial inflation dissipated. As a result of their purchases of TransDigm common stock during

the Class Period, Lead Plaintiff and the other Class members suffered economic loss, i.e.,

damages, under the federal securities laws.

       246.    By issuing materially false and misleading financial statements, among other

adverse facts detailed herein, Defendants presented a misleading picture of TransDigm’s

business.   Defendants’ false and misleading statements had the intended effect and caused

TransDigm common stock to trade at artificially inflated levels throughout the Class Period, with

TransDigm common stock reaching as high as $293.19 per share on October 4, 2016. On

January 19, 2017, the last trading day before Defendants’ fraud began to be revealed, TransDigm

common stock traded at $251.76 per share, the last closing price prior to Citron’s first

report. From its Class Period closing high of $291.81 per share on September 7, 2016 to its

closing price of $214.85 per share on March 22, 2017, TransDigm’s stock price dropped $76.96

per share, or 26.4%, wiping out roughly $4 billion in market capitalization.

       247.    On January 20, 2017, Citron published an investigative report, exposing

Defendants’ illicit price gouging scheme. The report revealed that the Company used multiple

shell distributors that had no pricing power to avoid detection by making Government bids seems

competitive.   Citron emphasized that the “easiest way for the Government to encourage

competitive bidding would be to audit the bidding process.” In response to the January 20, 2017

Citron report, the price of TransDigm’s common stock precipitously declined by 9.87% on



                                               100
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 105 of 116. PageID #: 1680



unusually high trading volume, closing at $226.90 per share from a prior-day close of $251.76,

representing a $24.86-per share decline, and wiping out over $1.3 billion in market capitalization

in a single trading day.

       248.    On March 9, 2017, Citron published a report exposing that TransDigm

subsidiaries had failed to disclose that they were owned by TransDigm when bidding for

Government contracts, in violation of numerous laws and regulations. This report was based on

an investigation that exposed that twelve TransDigm subsidiaries submitted incorrect ownership

information that is required to be updated yearly as part of the Government’s bidding

qualification process. The report found that “TransDigm has intentionally used illegal tactics to

inflate margins while avoiding price scrutiny from the U.S. Government.” In reaction to Citron’s

March 9, 2017 report, TransDigm’s stock dropped $10.26 per share, or 4.25%, from a close of

$241.63 per share on March 9, 2017 to a close of $231.37 per share on March 10, 2017, wiping

out over $542 million in market capitalization.

       249.    On March 21, 2017, Congressman Ro Khanna sent a letter to the U.S. Department

of Defense’s Inspector General asking for an investigation into TransDigm’s business practices.

Specifically, the letter revealed to investors TransDigm’s range of methods to evade Federal

regulations that “protect the taxpayer against sole source contractors like TransDigm.” Rep.

Khanna noted TransDigm’s “hidden monopol[y]” and urged the DoD to ensure that military

funding does not benefit “a few individual financiers” at the expense “of our troops and weapons

systems.” In response to Rep. Khanna’s letter, TransDigm shares dropped another $23.09 per

share, or 9.7%, over a two-day period, from $237.94 on March 20 to $214.85 on March 22,

2017—wiping out an additional $1.22 billion in market capitalization.




                                                  101
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 106 of 116. PageID #: 1681



       250.   The drastic and continuing decline in TransDigm’s stock price was a direct result

of the nature and extent of Defendants’ fraud finally being revealed to investors and the market.

The timing and magnitude of the decline in the Company’s share price negates any inference that

the loss suffered by Lead Plaintiff and the other Class members was caused by changed market

conditions, macroeconomic or industry factors, or Company-specific facts unrelated to

Defendants’ fraudulent conduct.

       PRESUMPTION OF RELIANCE

       251.   At all relevant times, the market for TransDigm’s common stock was efficient for

the following reasons, among others:

              a.      TransDigm’s stock met the requirements for listing, and was listed and
                      actively traded on the New York Stock Exchange, a highly efficient and
                      automated market;

              b.      As a regulated issuer, TransDigm filed periodic reports with the SEC and
                      the New York Stock Exchange;

              c.      TransDigm regularly communicated with public investors via established
                      market communication mechanisms, including through regular
                      disseminations of press releases on the national circuits of major newswire
                      services, and through other wide-ranging public disclosures, such as
                      communications with the financial press and other similar reporting
                      services; and

              d.      TransDigm was followed by numerous securities analysts employed by
                      major brokerage firms who wrote reports which were distributed to those
                      brokerage firms’ sales force and certain customers. Each of these reports
                      was publicly available and entered the public market place.

       252.   As a result of the foregoing, the market for TransDigm’s common stock

reasonably and promptly digested current information regarding the Company from all publicly

available sources and reflected such information in the price of TransDigm’s common stock. All

purchasers of the Company’s common stock during the Class Period suffered similar injury




                                              102
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 107 of 116. PageID #: 1682



through their purchase of TransDigm stock at artificially inflated prices, and a presumption of

reliance applies.

       253.    A Class-wide presumption of reliance is also appropriate in this action under the

U.S. Supreme Court’s holding in Affiliated Ute Citizens of Utah v. U.S., 406 U.S. 128 (1972),

because the Class’ claims are grounded on Defendants’ material omissions. Because this action

involves Defendants’ failure to disclose material adverse information regarding TransDigm’s

business and operations—information that Defendants were obligated to disclose—positive

proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts withheld

be material in the sense that a reasonable investor might have considered them important in

making investment decisions. Given the importance of the Class Period material misstatements

and omissions set forth above, that requirement is satisfied here.

       INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND THE
       BESPEAKS CAUTION DOCTRINE

       254.    The statutory safe harbor or bespeaks caution doctrine applicable to forward-

looking statements under certain circumstances does not apply to any of the false and misleading

statements pleaded in this Complaint. None of the statements complained of herein was a

forward-looking statement. Rather, they were historical statements or statements of purportedly

current facts and conditions at the time the statements were made, including statements about

TransDigm’s present business and operations, its present financial condition, and its internal

controls, among others.

       255.    To the extent that any of the false and misleading statements alleged herein can be

construed as forward-looking, those statements were not accompanied by meaningful cautionary

language identifying important facts that could cause actual results to differ materially from

those in the statements. As set forth above in detail, then-existing facts contradicted Defendants’


                                                103
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 108 of 116. PageID #: 1683



statements regarding TransDigm’s sales practices and compliance with Government regulations,

among others.      Given the then-existing facts contradicting Defendants’ statements, any

generalized risk disclosures made by TransDigm were not sufficient to insulate Defendants from

liability for their materially false and misleading statements.

       256.    To the extent that the statutory safe harbor does apply to any forward-looking

statements pleaded herein, Defendants are liable for those false forward-looking statements

because at the time each of those statements was made, the particular speaker knew that the

particular forward-looking statement was false, and the false forward-looking statement was

authorized and approved by an executive officer of TransDigm who knew that the statement was

false when made.

       CLASS ACTION ALLEGATIONS

       257.    Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23(a) and

23(b)(3) on behalf of a Class consisting of all those who purchased, or otherwise acquired, the

common stock of TransDigm between May 10, 2016 and March 21, 2017, inclusive (the

“Class”), and who were damaged thereby. Excluded from the Class are Defendants, the officers

and directors of TransDigm at all relevant times, members of their immediate families, and their

legal representatives, heirs, agents, affiliates, successors or assigns, Defendants’ liability

insurance carriers, and any affiliates or subsidiaries thereof, and any entity in which Defendants

or their immediate families have or had a controlling interest.

       258.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, TransDigm shares were actively traded on the New

York Stock Exchange.       As of January 30, 2017, there were over 52.84 million shares of

TransDigm common stock outstanding. While the exact number of Class members is unknown

to Lead Plaintiff at this time, and can only be ascertained through appropriate discovery, Lead
                                                 104
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 109 of 116. PageID #: 1684



Plaintiff believes that there are at least hundreds-of-thousands of members of the proposed Class.

Class members who purchased shares of TransDigm common stock may be identified from

records maintained by the Company, or its transfer agent(s), and may be notified of this class

action using a form of notice similar to that customarily used in securities class actions.

        259.      Lead Plaintiff’s claims are typical of Class members’ claims, as all members of

the Class were similarly affected by Defendants’ wrongful conduct in violation of federal laws,

as complained of herein.

        260.      Lead Plaintiff will fairly and adequately protect Class members’ interests, and

have retained competent counsel experienced in class actions and securities litigation.

        261.      Common questions of law and fact exist as to all Class members and predominate

over any questions solely affecting individual Class members. Among the questions of fact and

law common to the Class are:

                  a.     whether the federal securities laws were violated by Defendants’ acts, as
                         alleged herein;

                  b.     whether the Defendants made statements to the investing public during the
                         Class Period that were false, misleading or omitted material facts;

                  c.     whether Defendants acted with scienter; and

                  d.     the proper way to measure damages.

        262.      A class action is superior to all other available methods for the fair and efficient

adjudication of this action because joinder of all Class members is impracticable. Additionally,

the damage suffered by some individual Class members may be relatively small so that the

burden and expense of individual litigation make it impossible for such members to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.



                                                  105
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 110 of 116. PageID #: 1685



        CLAIMS FOR RELIEF UNDER THE EXCHANGE ACT

                COUNT I

                       For Violations of Section 10(b) of the Exchange Act,
                         and SEC Rule 10b-5 Promulgated Thereunder
                                    (Against All Defendants)

        263.    Lead Plaintiff repeats and re-alleges each and every allegation set forth above as

if fully set forth herein.

        264.    This Count is asserted on behalf of all members of the Class against Defendants

TransDigm, Howley, and Paradie for violations of Section 10(b) of the Exchange Act, 15 U.S.C.

§ 78j(b), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.

        265.    During the Class Period, Defendants disseminated or approved the false

statements specified above, which they knew were, or they deliberately disregarded as,

misleading in that they contained misrepresentations and failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

        266.    Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder in that they: (a) employed devices, schemes, and artifices to defraud; (b)

made untrue statements of material facts or omitted to state material facts necessary in order to

make the statements made, in light of the circumstances under which they were made, not

misleading; and/or (c) engaged in acts, practices, and a course of business that operated as a

fraud or deceit upon Lead Plaintiff and other investors similarly situated in connection with their

purchases of TransDigm common stock during the Class Period.

        267.    Defendants, individually and in concert, directly and indirectly, by the use of

means or instrumentalities of interstate commerce and/or of the mails, engaged and participated

in a continuous course of conduct that operated as a fraud and deceit upon Lead Plaintiff and the

                                               106
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 111 of 116. PageID #: 1686



other members of the Class; made various untrue and/or misleading statements of material facts

and omitted to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; made the above statements

intentionally or with a severely reckless disregard for the truth; and employed devices and

artifices to defraud in connection with the purchase and sale of TransDigm common stock, which

were intended to, and did: (a) deceive the investing public, including Lead Plaintiff and the other

members of the Class, regarding, among other things, TransDigm’s business and operations; (b)

artificially inflate and maintain the market price of TransDigm common stock; and (c) cause

Lead Plaintiff and the other members of the Class to purchase the Company’s common stock at

artificially inflated prices, and to suffer losses when the true facts became known.

        268.   Defendants TransDigm, Howley, and Paradie are liable for all materially false and

misleading statements made during the Class Period, as alleged above.

        269.   As described above, Defendants acted with scienter throughout the Class Period,

in that they acted either with intent to deceive, manipulate, or defraud, or with severe

recklessness. The misrepresentations and omissions of material facts set forth herein, which

presented a danger of misleading buyers or sellers of TransDigm common stock, were either

known to the Defendants, or were so obvious that the Defendants should have been aware of

them.

        270.   Lead Plaintiff and the other members of the Class have suffered damages in that,

in direct reliance on the integrity of the market, they paid artificially inflated prices for

TransDigm common stock, which inflation was removed from its price when the true facts

became known. Lead Plaintiff and the other members of the Class would not have purchased

TransDigm common stock at the prices they paid, or at all, if they had been aware that the



                                                107
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 112 of 116. PageID #: 1687



market price had been artificially and falsely inflated by these Defendants’ misleading

statements.

        271.    As a direct and proximate result of these Defendants’ wrongful conduct, Lead

Plaintiff and the other members of the Class suffered damages attributable to the material

misstatements and omissions alleged herein in connection with their purchases of TransDigm

common stock during the Class Period.

                COUNT II

                       For Violations of Section 20(a) Of The Exchange Act
                            (Against Defendants Howley and Paradie)

        272.    Lead Plaintiff repeats and re-alleges each and every allegation set forth above as

if fully set forth herein.

        273.    This Count is asserted on behalf of all members of the Class against Defendants

Howley and Paradie for violations of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

        274.    During their tenures as officers and/or directors of TransDigm, each of these

Defendants was a controlling person of the Company, within the meaning of Section 20(a) of the

Exchange Act. By reason of their positions of control and authority as officers and/or directors

of TransDigm, these Defendants had the power and authority to direct the management and

activities of the Company and its employees, and to cause the Company to engage in the

wrongful conduct complained of herein. These Defendants were able to and did control, directly

and indirectly, the content of the public statements made by TransDigm during the Class Period,

including its materially misleading statements, thereby causing the dissemination of the false and

misleading statements and omissions of material facts as alleged herein.

        275.    In their capacities as senior corporate officers of the Company, and as more fully

described above, Defendants Howley and Paradie had direct involvement in the day-to-day


                                               108
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 113 of 116. PageID #: 1688



operations of the Company, in reviewing and managing its regulatory and legal compliance, and

in its accounting and reporting functions.         Defendants Howley and Paradie signed the

Company’s SEC filings during the Class Period, and were directly involved in providing false

information, and in certifying and approving the false statements disseminated by TransDigm

during the Class Period.     Defendants Howley and Paradie were also directly involved in

providing false information, and Defendants Howley and Paradie certified and approved the false

statements disseminated by TransDigm during the Class Period. As a result of the foregoing,

Defendants Howley and Paradie, together and individually, were controlling persons of

TransDigm within the meaning of Section 20(a) of the Exchange Act.

       276.    As set forth above, TransDigm violated Section 10(b) of the Exchange Act by its

acts and omissions as alleged in this Complaint.

       277.    By virtue of their positions as controlling persons of TransDigm, and as a result of

their own aforementioned conduct, Defendants Howley and Paradie are liable pursuant to

Section 20(a) of the Exchange Act, jointly and severally with, and to the same extent as, the

Company is liable under Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder, to Lead Plaintiff, and the other members of the Class, who purchased or otherwise

acquired shares of TransDigm common stock. As detailed above during the respective times

these Defendants served as officers and/or directors of TransDigm, each of these Defendants was

culpable for the material misstatements and omissions made by the Company.

       278.    As a direct and proximate result of these Defendants’ conduct, Lead Plaintiff and

the other members of the Class suffered damages in connection with their purchase or other

acquisition of TransDigm common stock.

       PRAYER FOR RELIEF

       279.    WHEREFORE, Lead Plaintiff prays for relief and judgment as follows:
                                               109
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 114 of 116. PageID #: 1689



             a.     Declaring the action to be a proper class action pursuant to Rule 23(a) and
                    (b)(3) of the Federal Rules of Civil Procedure on behalf of the Class
                    defined herein;

             b.     Awarding all damages and other remedies available under the Securities
                    Exchange Act in favor of Lead Plaintiff and all other members of the
                    Class against Defendants in an amount to be proven at trial, including
                    interest thereon;

             c.     Awarding Lead Plaintiff and the other members of the Class their
                    reasonable costs and expenses incurred in this action, including attorneys’
                    fees and expert fees; and

             d.     Such other and further relief as the Court may deem just and proper.

      JURY DEMAND

      280.   Lead Plaintiff hereby demands a trial by jury.

Dated: March 29, 2019                              Respectfully Submitted,

                                                   /s/ Scott D. Simpkins
                                                   Scott D. Simpkins (0066775)
                                                   CLIMACO WILCOX PECA &
                                                   GAROFOLI CO., LPA
                                                   55 Public Square, Suite 1950
                                                   Cleveland, Ohio 44113
                                                   Telephone: (216) 621-8484
                                                   Facsimile: (216) 771-1632
                                                   sdsimp@climacolaw.com

                                                   Liaison Counsel for Lead Plaintiff

                                                   SAXENA WHITE P.A.
                                                   Maya Saxena (pro hac vice)
                                                   Joseph E. White, III (pro hac vice)
                                                   Lester R. Hooker (pro hac vice)
                                                   Brandon T. Grzandziel (pro hac vice)
                                                   Dianne M. Anderson (pro hac vice)
                                                   150 East Palmetto Park Road
                                                   Suite 600
                                                   Boca Raton, Florida 33432
                                                   Telephone: (561) 394-3399
                                                   Facsimile: (561) 394-3382
                                                   msaxena@saxenawhite.com
                                                   jwhite@saxenawhite.com
                                                   lhooker@saxenawhite.com


                                             110
Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 115 of 116. PageID #: 1690



                                          brandon@saxenawhite.com
                                          danderson@saxenawhite.com

                                                   -and-

                                          Steven B. Singer (pro hac vice)
                                          Joshua H. Saltzman (pro hac vice)
                                          10 Bank Street, 8th Floor
                                          White Plains, New York 10606
                                          Telephone: (914) 437-8551
                                          Facsimile: (888) 631-3611
                                          ssinger@saxenawhite.com
                                          jsaltzman@saxenawhite.com

                                          Lead Counsel for Lead Plaintiff


                                          KLAUSNER KAUFMAN JENSEN &
                                          LEVINSON
                                          Robert D. Klausner
                                          7080 Northwest 4th Street
                                          Plantation, Florida 33317
                                          Telephone: (954) 916-1202
                                          Facsimile: (954) 916-1232
                                          bob@robertdklausner.com

                                          Additional Counsel for Lead Plaintiff




                                    111
  Case: 1:17-cv-01677-DCN Doc #: 68 Filed: 03/29/19 116 of 116. PageID #: 1691



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on March 29, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will send a notice of electronic filing to all

registered users.

                                                    /s/ Scott D. Simpkins
                                                    Scott D. Simpkins (0066775)




                                              112
